Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 1 of 92

EXHIBIT B

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 2 of 92
Case l:lE>-cV-05814-JPO Document 43 Filed 09/30/16 Page l of 40

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

____________________________________ X
CMG HOLDINGS GROUP, ]NC. as assignee of .
XA, THE EXPERIENTIAL AGENCY, INC., : Civil Action No.: 15-cv-05814-JPO
Plaintiff,
vs. : ANSWER TO SECOND AMENDED

AND REVISED COMPLAINT
JOSEPH WAGNER, HUDSON GRAY LLC,
DARREN ANDERECK, JESSIE LOMMA,
MICHAEL DAY, JEAN WILSON, ESTELLE
PIZZO, STUDIO AG, LLC, REMIGIO GUDIN,
and MIXED COMPANY, INC.,

Defendants.
____________________________________ X
JOSEPH WAGNER, JEFFREY SMITH, DARREN:
ANDERECK, and JESSIE LOMMA,

Third-Party Plaintiffs,
vs.

GLENN LAKEN and ALEXIS LAKEN,

Third-Party Defendants. :
____________________________________ x

Defendants Joseph Wagner (“Wagner”), HudsonGray, lnc., incorrectly sued herein as
Hudson Gray LLC (“HudsonGray”), Darren Andereck (“Andereck”), Jessie Lonima
(“Lomma”), Michael Day (“Day”), Jean Wilson (“Wilson”), Estelle Pizzo (“Pizzo”), Studio AG,
LLC (“Studio AG”), Rernigio Gudin (“Gudin”), and Mixed Coinpany, Inc. (“Mixed Company”)
(collectively, the “Defendants”), by and through their attorneys, Windels Marx Lane &
Mittendorf, LLP, as and for their AnsWer t0 the Second Amended and Revised Cornplaint (the

“Second Arnended Complaint”) asserted by Plaintiff CMG Holdings Group, lnc., as assignee of

{11250130;6} 1

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 3 of 92
Case l:lS-cv-05814-JPO Document 43 Filed 09/30/16 Page 2 of 40

XA, the Experiential Agency, Inc. (“Plaintiff’, “XA”, or “CMG” as appropriate), states as
follows:
GENERAL DEN]AL OF ALLEGED FRAUDULENT CONDUCT

Defendants categorically deny committing any fraud, or criminal or other unlawful
conduct. Deferrdants at all times acted in Compliance with the law. Defendants repeatedly
disclosed the existence and relationship with their vendors (wlriclr Plaintiff terms co-
conspirators), personally financed XA’s operations, and regularly reported all revenue from
operations to Plaintiff. These allegations, to the extent they can even be under'stood, have no
basis in fact, and this lawsuit is, upon information belief, part of CMG’s continuing effort to
boost its stock price to em'ich its owners at the expense of the public.

THE ALLEGED FRAUDULENT SCHEME

l. Defendants deny the allegations in paragraph l, except admit that from 2009
through 2014, XA had certain high-profile clients and well-paying entertainment industry jobs.

2. Deferrdants deny the allegations in paragraph 2.

3. Defendants deny the allegations in paragraph 3, and respectfully refer all
questions of law to the Court.

4. Defendants deny the allegations in paragraph 4, except admit that some of the
Defendants are former employees of XA (not CMG) and current employees of HudsonGray and
that some of the Defendants have ownership interests in Studio AG and Mixed Company, and
respectfully refer all questions of law to the Court.

PRELIMINARY STATEMENT
5. Defendants deny the allegations in paragraph 5, and respectfully refer all

questions of law to the Court.

{11250130;6} 2

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 4 of 92
Case l:lB-cV-05814-JPO Documerrt 43 Filed 09/30/16 Page 3 of 40

6. Defendants deny the allegations in paragraph 6.

7. Defendants deny the allegations in paragraph 7, respectfully refer to the Court to
the exhibit referenced in paragraph 7 for the contents thereof, and respectfully refer all questions
of law to the Court.

8. Defendants deny the allegations in paragraph 8.

9. Defendants deny the allegations in paragraph 9, and respectfully refer all
questions of law to the Court.

lO. Defendants deny the allegations in paragraph 10, and respectfully refer all
questions of law to the Court.

ll. Defendants deny the allegations in paragraph ll, and respectfully refer all
questions of law to the Court.

12. Defendants deny the allegations in paragraph lZ.

l3. Defendants deny the allegations in paragraph l3.

14. Defendants deny the allegations in paragraph l4, except admit that HudsonGray
has offices in the same building as XA did.

15. Defendants deny the allegations in paragraph 15.

l6. Defendants deny the allegations in paragraph 16.

17. Defendants deny the allegations in paragraph 17, and assert that HudsonGray was
not created in secret and that Defendants did not solicit any XA client while employed by XA.

18. Defendants deny the allegations in paragraph 18, and respectfully refer all

questions of law to the Court.

{11250130;6} 3

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 5 of 92
Case l:lB-cv-05814-JPO Document 43 Filed 09/30/16 Page 4 of 40

PARTIES

l9. Defendants deny knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraph l9, except admit that XA previously existed as a Nevada
corporation with offices located at 333 Hudson Street, New York, New Yor‘k 10013.

20. Defendants deny the allegations in paragraph 20, except admit that Wagner was
formerly XA’s chief executive officer

2l. Defendants admit the allegations in paragraph 21.

22. Defendants deny the allegations in paragraph 22, except admit that Andereck
resides at the address stated in the paragraph and resigned from XA on or about l\/[ay 22, 2014.

23. Defendants deny the allegations in paragraph 23, except admit that HudsonGray is
a marketing agency with offices located 333 Hudsorr Street, New York, New York 10013, and
that HudsonGray was formed on l\/larch 14, 2014 and registered to do business in New York on
April 23, 2014.

24. Defendants deny the allegations in paragraph 24, except admit that Studio AG is
an Illinois limited liability company with offices at 1800 W. Cuyler Avenue, Chicago, Illinois
60613, and assert that it was formed on December' 28, 2009.

25. Defendants deny the allegations in paragraph 25, except admit that Lomma
resides at the address stated in the paragraph and resigned from XA on or about June 13, 2014.

26. Defendants deny the allegations in paragraph 26, except admit Day resigned from
XA on May 20, 2014.

27. Defendants deny the allegations in paragraph 27, except admit that Pizzo resides

at the address stated in the paragraph and is listed as Studio AG’s general manager.

{11250130:6} 4

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 6 of 92
Case 1115-cv-05814-JPO Document 43 Filed 09/30/16 Page 5 of 40

28. Defendants deny the allegations in paragraph 28, except admit that Gudin that
resides at the address stated in the paragraph and was an employee of Studio AG and XA.
29. Defendants deny the allegations in paragraph 29.
JURISDICTION AND VENUE
30. Defendants deny the allegations in paragraph 30, and respectfully refer all
questions of law to the Court.
31. Defendants deny the allegations in paragraph 31, and respectfully refer all

questions of law to the Court.

JURY DEMAND
32, Defendants deny the allegations in paragraph 32, and respectfully refer all
questions of law to the Court.
ALLEGED FACTS

33. Defendants deny the allegations in paragraph 33, and assert that XA, lnc., the
predecessor to XA, was established in August 2000 and was in the experierrtial marketing
business.

34. Defendants deny the allegations in paragraph 34, and assert that CMG acquired
some of the assets and subsidiaries of XA, lnc., which CMG transferred to XA.

35. Defendants deny knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraph 35, except deny that XA owed trade creditors monies but
had revenues in excess of $10 million, and assert that XA, Inc., the predecessor to XA, owed
trade creditors monies and in 2009 had revenues of approximately $5 million.

36. Defendants deny the allegations in paragraph 36, except deny knowledge or

information sufficient to form a belief as to the truth of the allegation that CMG hoped XA

{11250130;6} 5

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 7 of 92
Case 1:15-cv-05814-.]PO Document 43 Filed 09/30/16 Page 6 of 40

would generate stronger returns, admit that between 2009 and 2014 XA experienced small
profits or losses on larger gross r'evenues, and assert that CMG acquired XA, lnc.’s assets in a
procedure in Illinois similar to a bankruptcy sale.

37. Defendants deny the allegations in paragraph 37.

38. Defendants deny the allegations in paragraph 38.

39. Defendants deny the allegations in paragraph 39.

40. Defendants deny the allegations in paragraph 40, respectfully refer the Court to
the employment agreement referenced in paragraph 40 for the terms thereof, and admit that
Wagner entered into an employment agreement with XA in or about April 2009 that has since
been terminated

41. Defendants deny the allegations in paragraph 41.

42. Defendants deny the allegations in paragraph 42, except admit that Studio AG is a
limited liability company owned by Wagner, Andereck, Wilson, and Pizzo, admit that XA paid
Studio AG for services rendered in connection with various XA projects, admit that certain
defendants acknowledged ownership of Studio AG in their Third-Party Complaint in this action,
and respectfully refer the Court to the documents referenced in paragraph 42 for the contents
thereof.

43. Defendants deny the allegations in paragraph 43, except admit that XA Scenes
was the event manager for Gallery 1028, a large loft event space in Chicago, between 2009 and
2011, admit that Studio AG performed work for events that took place in Gallery 1028, and
admit that, as event manager for Gallery 1028, XA Scenes promoted work performed by Studio
AG for events taking place there for which XA Scenes, and therefore XA, received payment

because XA Scenes was a d/b/a of XA established by CMG.

{11250130;6} 6

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 8 of 92
Case l:lS-cv-05814-JPO Document 43 Filed 09/30/16 Page 7 of 40

44. Defendants deny the allegations in paragraph 44, except admit that XA employees
Worked to promote events held at Gallery 1028, which XA managed under the name XA Scenes,
and that Studio AG performed services for some events held at Gallery 1028 that were promoted
and advertised by XA to generate revenue for XA. Defendants assert that advertisements touting
XA Scenes necessarily supported XA, as XA Scenes was a d/b/a of XA established by CMG.

45. Defendants deny the allegations in paragraph 45, except admit that XA Scenes
had a bank account that contained revenues that rolled up to XA due to XA Scenes being a d/b/a
of XA, and assert that CMG and XA knew that XA Scenes was a d/b/a of XA, rather than a
“dormant (unused) subsidiary,” based upon corporate filings made by XA and the fact that CMG
created XA’s corporate structure upon acquiring most of XA, lnc.’s assets in 2009 and CMG
officers signed documents guaranteeing XA Scenes’ contractual obligations, such as XA’s
Scenes’ lease.

46. Defendants deny the allegations in paragraph 46.

47. Defendants deny the allegations in paragraph 47, and assert that XA, Inc., the
predecessor to XA, purchased Fiori, Inc. in 2004, which became Fiori XA7 a wholly owned
subsidiary of XA, lnc. Defendants further assert that CMG did not purchase Fiori XA in 2009, at
which time Fiori XA became defunct. Defendants further assert that Fiori XA, a florist, décor
and fabrication company, did not engage in the same business as XA, an experiential marketing
agency.

48. Defendants deny the allegations in paragraph 48, respectfully refer to the emails
and spr'eadsheets referenced in paragraph 48 for the contents thereof, and assert that the
allegations in this paragraph all precede XA’s existence, and are, as such, irrelevant and

immaterial to XA’s the claims in this action. In addition, Defendants assert that Fiori XA,

{11250130;6} 7

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 9 of 92
Case 1:15-cv-05814-.JPO Document 43 Filed 09/30/16 Page 8 of 40

following its purchase by XA, lnc., was a wholly owned subsidiary of XA, lnc. and often
provided services for XA, hrc.’s client pr'ojects, which Defendants expressly advised CMG in
2009 as a reason for the establishment of Studio AG.

49. Defendants deny the allegations in paragraph 49, except admit that Fiori XA
ordered flowers for events from wholesalers, as florists typically do, rather than grow the flowers
themselves, and assert that Fiori XA often incurred expenses on XA, Inc. projects that were
ultimately billed to the client for whom the services were rendered

50. Defendants deny the allegations in paragraph 50, except admit that Wagner,
Andereck, and Wilson formed Studio AG as a limited liability company in 2009, which provided
services similar to those previously provided by Fiori XA. Defendants assert that CMG refused
to purchase Fiori XA in 2009 when it purchased other assets owned by XA, lnc., the predecessor
to XA, that Wagner, Andereck, and Wilson informed CMG and XA that the services provided by
Fiori XA would be necessary to XA projects, and that, upon CMG’s refusal to purchase Fiori XA
or make other arrangements, Wagner, Andereck, and Wilson informed CMG and XA, orally and
in writing, that they were creating Studio AG as air independent company with which XA would
contract to provide the services that Fiori XA formerly provided to XA, lnc. Defendants further
assert that Pizzo is also an owner of Studio AG, and Defendants have never attempted to conceal
arryone’s ownership interest in the company from CMG and, rather, routinely reported to CMG
the monies paid by XA to Studio AG in XA financial statements and numerous emails and
correspondence

51. Defendants deny the allegations in paragraph 51, respectfully refer the Court to
the memoranda referenced in paragraph 51 for the contents thereof, and assert that the existence

and purpose of Studio AG was disclosed in writing and orally at the time of, and subsequent to,

{11250130:6} 8

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 10 of 92
Case l:lS-cv-05814-JPO Document 43 Filed 09/30/16 Page 9 of 40

its creation Defendants further assert that XA’s legitimate business relationship with Studio AG
Was not secret, and was documented in numerous invoices, emails, and other financial
documents provided to XA (Cl\/[G) periodically for public reporting purposes

52. Defendants deny the allegations in paragraph 52, and respectfully refer the Court
to the alleged text messages and emails referenced in paragraph 52 for the contents thereof.

53. Defendants deny the allegations in paragraph 53, and respectfully refer all
questions of law to the Court.

54. Defendants deny the allegations in paragraph 54, respectfully refer the Court to
the emails referenced in paragraph 54 for the contents thereof, and assert that Studio AG
periodically submitted invoices to XA for services performed at the request of XA, including
costs and expenses, and periodically requested payment of those invoices - as would any vendor.

55. Defendants deny the allegations in paragraph 55, except admit that an XA
employee assisted in the design of the Studio AG website, and respectfully refer the Court to the
emails referenced in paragraph 55 for the contents thereof

56. Defendants deny the allegations in paragraph 56, respectfully refer the Court to
the emails referenced in paragraph 56 for the contents thereof, and admit that Katie Hall, a
former XA employee and then independent contractor retained to promote events held at Gallery
1028, which was managed by XA under the name XA Scenes, some of which events included
work by Studio AG for which XA received revenues, and respectfully refer all questions of law
to the Court.

57. Defendants deny the allegations in paragraph 57, and respectfully refer the Court

to the emails referenced in paragraph 57 for the contents thereof, some of which have been

{11250130;6} 9

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 11 of 92
Case 1:15-cv-05814-.JPO Document 43 Filed 09/30/16 Page 10 of 40

rnisquoted by Plaintiff. Defendants assert that Studio AG did not exist at that time, such that it
could not lrave, and did not, have any debts.

58. Defendants deny the allegations in paragraph 58, respectfully refer the Court to
the email referenced in paragraph 58 for the contents thereof, deny knowledge or information
Sufficient to form a belief as to the truth of the allegation that “CMG had no idea Andereck was
running a design service out of Studio AG through which he decorated the homes and offices of
businesses and high income individuals” such as the individual referenced in the paragraph, deny
that Andereck ran a design service out of Studio AG, and admit that NBCUniversal is a client of
HudsonGray. Defendants further assert that the logo design for Queens Endoscopy was an XA
project, not a Studio AG project.

59. Defendants deny the allegations in paragraph 59, respectfully refer the Court to
the emails referenced in paragraph 59 for the contents thereof, and admit that XA employees
promoted events held at Gallery 1028, which was managed by XA under the name XA Scenes,
some of which events included work by Studio AG. Defendants assert that the advertisement
was for XA and revenue derived from it, if any, went to XA.

60. Defendants deny the allegations in paragraph 60, and assert that XA’s failure to
achieve higher profitability resulted from CMG’s failure to provide XA with the necessary
capital to scale XA’s work.

61. Defendants deny the allegations in paragraph 61, respectfully refer the Court to
the documents referenced in paragraph 61 for the contents thereof, and assert that Studio AG was
a vendor, and not a customer, of XA.

62. Defendants deny the allegations in paragraph 62, respectfully refer the Court to

the documents referenced in paragraph 62 for the contents thereof, and assert that Studio AG

{11250130;6} 10

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 12 of 92
Case 1:15-cv-05814-JPO Document 43 Filed 09/30/16 Page 11 of 40

invoiced XA for equipment purchased by Studio AG for use on XA projects - again, as would
any vendor.

63. Defendants deny the allegations in paragraph 63, and assert that one of Studio
AG’s lines of business was furniture rental.

64. Defendants deny the allegations in paragraph 64, except deny knowledge or
information sufficient to form a belief as to the truth of the allegation that “the Javits Center
exclusively handles such breaking down through union labor contracts, not companies that
employ non-union personnel,” and assert that XA used non-union labor in conformance with the
requirements of events operated at the Javits Center.

65. Defendants deny the allegations in paragraph 65, except admit that Studio AG
featured some of the work it provided for XA clients, as a vendor to XA, on its website, and
respectfully refer the Court to the websites referenced in paragraph 65 for the contents thereof.

66. Defendants deny the allegations in paragraph 66, and respectfully refer the Court
to the documents referenced in paragraph 66 for the contents thereof, assert that XA did produce
the Grand Opening Event for the W Hotel of Clricago and assert that, with the exception of an
occasional courtesy for long-term clients, XA was not in the business of planning weddings.

67. Defendants deny the allegations in paragraph 67, and respectfully refer the Court
to the documents referenced in paragraph 67 for the contents thereof, and assert that, with the
exception of an occasional courtesy for long-term clients, XA was not in the business of planning
weddings.

68. Defendants deny the allegations in paragraph 68, respectfully refer the Court to

the documents referenced in paragraph 68 for the contents thereof, and assert that, with the

{11250130;6} 11

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 13 of 92
Case 1:15-cv-05814-JPO Document 43 Filed 09/30/16 Page 12 of 40

exception of an occasional courtesy for long-term clierrts, XA was not in the business of planning
weddings.

69. Defendants deny the allegations in paragraph 69, except admit that Studio AG
orders flowers and vases for specified booked event from wholesale florists and vase suppliers,
as do most florists, and assert that Studio AG charged XA for various expenses incurred and
services performed for XA pr'ojects, which XA ultimately billed to the client.

70. Defendants deny the allegations in paragraph 70, admit that Studio AG did not
pay XA for providing support services to XA, and assert that Studio AG supported XA by
providing services for XA projects that XA could not efficiently provide itself, for Which
services XA charged to its clients and paid monies to Studio AG - like it did for any other
vendor.

71. Defendants deny the allegations in paragraph 71, and assert that Studio AG was
never “enriched.”

72. Defendants deny the allegations in paragraph 72, except admit that CMG Board
members occasionally contacted Wagner concerning XA’s level of profit, admit that Wagner
asserted that XA could not be more profitable due to CMG’s lack of financial support to XA,
deny knowledge or information sufficient to form a belief as to the truth of the allegation that
Board members relied upon auditor’s reports concerning XA’s finances, except admit that such
financial statements were audited, and admit that Wagner stated that XA could only be profitable
if revenues exceeded costs. Defendants assert that CMG and its Board members received
audited financial reports from XA on a quarterly basis and had access to all financial documents
maintained by XA, which disclosed all of XA’s dealings with Studio AG and other entities,

Which dealings were legitimate and were not secret.

{11250130;6} 12

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 14 of 92
Case 1:15-cv-05814-JPO Documerit 43 Filed 09/30/16 Page 13 of 40

73. Defendants deny knowledge or information sufficient to form a belief as to
whether “XA was a valuable asset to CMG’s company profile, as a high eariiiiig, if unprofitable
subsidiaiy”, and admit that CMG did riot provide the additional capital necessary for XA to
become profitable, admit that Wagner advised CMG of the needed capital, and assert that CMG
failed to provide the needed capital.

74. Defendants deny knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraph 74, except admit that Roiiald Burkhardt (“Burkhardt”) was
hired as the Executive Chairman of XA in 2014.

75. Defendants deny the allegations in paragraph 75, and assert that Glenn Laken
(“Laken”), who had been iuiiiriiig CMG Witlrout disclosing his status as air insider, stated to
Wagner at the time that Laken hired Burkhardt, “1 came here to fire you tonight.”

76. Defendants deny the allegations in paragraph 76, except admit that HudsonGray
was formed iii Marclr 2014.

77. Defendants deny the allegations in paragraph 77, except deny knowledge or
information sufficient to form a belief as to the truth of the allegations concerning XA’s
knowledge of the formation of HudsonGray.

78. Defendants deny the allegations in paragraph 78.

79. Defendants deny the allegations in paragraph 79, and assert that XA employees
used personal cell phone numbers on which to conduct XA business, XA purchased cell phones
for certain employees, and XA purchased new cell phones in 2014 for certain employees due to
service issues. Defendants further assert that after receiving a new cell phone, it is customary
and necessary to port information, such as contact numbers, to the new cell phone. Defendants

further assert that XA did not have corporate credit cards.

{11250130;6} 13

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 15 of 92
Case 1:15-c\/-05814-JPO Documerit 43 Filed 09/30/16 Page 14 of 40

80. Defendants deny the allegations in paragraph 80, respectfully refer the Court to
the emails referenced in paragraph 80 for the contents thereof, and respectfully refer all questions
oflaw to the Court.

81. Defeiidairts deny the allegations in paragraph 81, except admit that David Tuma
worked as an lT specialist for XA, admit that Tuma advised employees on porting information
from old cell phones to new cell phones for use at XA, and assert that XA did not possess any
pi'oprietar‘y or intellectual information

82. Defendants deny the allegations in paragraph 82.

83. Defendants deny the allegations in paragraph 83, respectfully refer the Court to
the alleged text messages, security records, and photos referenced in paragraph 83 for the
contents thereof, deny knowledge or information sufficient to form a belief as to the truth of the
allegation that Gudin left his phone at XA with voicemail and email service intact, assert that the
dui'atrans referenced in paragraph 83 were used for an XA project, billed to air XA client, and
discarded, assert that the furniture removed from XA offices by any Defeiidant was the property
of such Defeiidant and not XA, and assert that the chandeliers referenced iii paragraph 83 were
used for air XA project and were riot installed in HudsonGray’s offices

84. Defendants deny the allegations in paragraph 84, and respectfully refer all
questions of law to the Court.

85. Defendants deny the allegations in paragraph 85, and respectfully refer the Court
to the documents referenced in paragraph 85 for the contents thereof.

86. Defendants deny the allegations in paragraph 86, except admit that Gudin is a

citizen of Spain and that XA sponsored Gudin’s visa application

{11250130;6} 14

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 16 of 92
Case 1:15-cV-05814-JPO Documerit 43 Filed 09/30/16 Page 15 of 40

87. Defeiidairts deny the allegations in paragraph 87, except deny knowledge or
information sufficient to form a belief as to the truth of the allegation that XA reviewed the
contents of Gudiir’s phone.

88. Defeiidairts deny the allegations in paragraph 88, except admit that Gudin was air
employee of XA and that he received payment from XA for his work as air employee aird, prior
to that, as air independent contractor.

89. Defendairts deny the allegations in paragraph 89, except admit that Wagner
negotiated two releases with XA as a result of XA’s repeated failure to pay agreed upon wages to
Wagner

90. Defendairts deny the allegations in paragraph 90, except admit that Wagner
entered into air employment contract with XA on or about April 1, 2009, and respectfully refer
the Court to the Enrployment Contract referenced in paragraph 90 for the terms ther‘eof.

91. Defendairts admit the allegations in paragraph 91.

92. Defeirdairts deny the allegations in paragraph 92, and respectfully refer the Court
to the release referenced in paragraph 92 for the terms thereof,

93. Defendants deny the allegations in paragraph 93, and respectfully refer all
questions of law to the Court.

94. Defendairts deny the allegations in paragraph 94, respectfully refer the Court to
the release agreement referenced in paragraph 94 for the terms thereof, and admit that Wagner
and XA entered into a second release agreement on or about April 22, 2014. Defendants assert
that iro section of the first release agreement is quoted in the Second Amended Complaint and
that rro section of the first release agreement contemplates the execution of a second release

agreement.

{11250130;6} 15

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 17 of 92
Case 1:15-cv-05814-.JPO Document 43 Filed 09/30/16 Page 15 ot 40

95. Defendants deny the allegations in paragraph 95, except admit that HudsonGray
was forirred in Marclr 2014.

96. Defendants deny the allegations in paragraph 96, respectfully refer the Court to
the release agreement referenced in paragraph 96 for the terms thereof, and respectfully refer all
questions of law to the Court.

97. Defendants deny the allegations in paragraph 97, respectfully refer the Court to
the release agreement referenced in paragraph 97 for the terms thereof, and respectfully refer all
questions of law to the Court.

98. Defendants deny the allegations in paragraph 98, respectfully refer the Court to
the documents referenced in paragraph 98 for the terms thereof, and respectfully refer all
questions of law to the Court.

99. Defendants deny the allegations in paragraph 99, except admit that HudsonGray
has handled projects for NBCUniversal, as is permitted by law.

100. Defendants deny the allegations in paragraph 100, except deny knowledge or
information sufficient to fornr a belief as to the truth of allegations concerning whether money
Was paid to XA after the HudsonGray Defendants ceased employment with XA.

101. Defendairts deny the allegations in paragraph 101.

102. Defendants deny the allegations in paragraph 102.

103. Defendants deny the allegations in paragraph 103, and assert that no XA clients
were solicited by any of the Defendants while employed by XA.

104. Defendants deny the allegations in paragraph 104.

{11250130;6} 16

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 18 of 92
Case 1:15-cv-05814-.]PO Document 43 Filed 09/30/16 Page 17 of 40

105. Defeiidairts deny the allegations in paragraph 105, except deny knowledge or
information sufficient to form a belief as to the truth of allegations concerning the basis of XA’s
mistaken belief that Defendants stole office furiritui'e.

106. Defendairts deny the allegations in paragraph 106, and assert that XA’s business
model required the purchase of numerous physical items for use at a specific event or for a
specific campaigrr, many of which items were discarded after the event or campaign as it would
be highly unlikely that the items would be useful for any subsequent event or campaign
Defeiidairts further assert that such items were billed to the client, and were riot paid for by XA.

107. Defendants deny the allegations in paragraph 107, except admit that Lomma, Day,
and Gudin are employees of HudsonGray.

108. Defendants deny the allegations in paragraph 108, except admit that
NBCUniversal uirveils its fall lineup to advertisers at their “upfront” event to sell advertising,
and admit that NBCUniversal’s “upfront” event in 2015 took place at the Javits Center in May
2015.

109. Defendairts deny the allegations in paragraph 109, except deny knowledge or
information sufficient to form a belief as to the truth of allegations concerning what documents,
if any, XA recovered from its servers, and refer to the alleged documents referenced in
paragraph 109 for the contents thereof

110. Defendants deny the allegations in paragraph 110, except admit that XA helped
manage NBCUniversal’s “upf`ront” event in 2014, and deny knowledge or information
sufficient to forrrr a belief as to the truth of allegations concerning the basis of XA’s mistaken
belief that Defendants diverted XA business to another entity.

111. Defendants deny the allegations in paragraph 111.

{11250130;6} 17

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 19 of 92
Case 1:15-cv-05814-.JPO Documerit 43 Filed 09/30/16 Page 18 ot 40

112. Defeiidairts deny the allegations in paragraph 112, except deny knowledge or
information sufficient to form a belief as to the truth of allegations concerning what
NBCUniversal executives knew about the DIG project, and refer to the eirrails referenced in
paragraph 112 for the contents thereof

113. Defendants deny the allegations in paragraph 113.

114. Defendairts deny the allegations in paragraph 114, and deny knowledge or
information sufficient to form a belief as to the truth of allegations concerning what monies XA
received after the Defendants resigned or what documents XA cun‘ently possesses

115. Defendairts deny knowledge or information sufficient to form a belief as to the
truth of allegations in paragraph 115, and refer to the eirrails referenced in paragraph 115 for the
contents thereof.

116. Defendants deny knowledge or information sufficient to form a belief as to the
truth of allegations in paragraph 116, except admit that HudsonGray was handling
NBCUniversal projects in September 2014.

117. Defendants deny the allegations in paragraph 1177 respectfully refer the Court to
the Release Agreement signed on or about April 22, 2014 for the terms thereof, and respectfully
refer all questions of law to the Court.

118. Defendairts deny the allegations in paragraph 118, and respectfully refer the Court
to the alleged Handbook provisions referenced in paragraph 118 for the contents thereof,

119. Defendants deny the allegations in paragraph 119.

120. Defendants deny knowledge or information sufficient to form a belief as to the

truth of allegations in paragraph 120.

{11250130;6} 18

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 20 of 92
Case 1:15-c\/-05814-JPO Document 43 Filed 09/30/16 Page 19 of 40

121. Defendants deny the allegations in paragraph 121, except deny knowledge or
information sufficient to forirr a belief as to the truth of allegations concerning what documents
are in XA’s offices, and respectfully refer the Court to the alleged Haiidbook provisions
referenced in paragraph 121 for the contents tlrereof.

122. Defendants deny the allegations in paragraph 122, except deny knowledge or
information sufficient to form a belief as to the truth of allegations concerning what documents
are in XA’s offices, and respectfully refer the Court to the documents referenced in paragraph
122 for the contents thereof

123. Defendants deny knowledge or information sufficient to form a belief as to the
truth of allegations in paragraph 123.

124. Defendairts deny the allegations in paragraph 124, except admit that XA had a
policy of issuing a handbook to “irew employees”, i.e., primarily those who worked in the
public relations department, and requesting that they return the signature page.

125. Defeiidairts deny the allegations in paragraph 125, except deny knowledge or
information sufficient to form a belief as to the truth of allegations concerning the basis for
XA’s mistaken belief that the Individual HudsonGray Defendants each signed an XA
Handbook, and respectfully refer the Court to the documents referenced in paragraph 125 for
the contents thereof, and admit that various non-disclosure agreements were requested from
vendors and subcontractors as well as potential business acquisition targets

126. Defendairts deny the allegations in paragraph 126, except admit that Wilsorr was
the COO of XA, and respectfully refer the Court to the Hairdbook page referenced in paragraph
126 for the contents thereof

127. Defendants deny the allegations in paragraph 127.

{11250130;6} 19

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 21 of 92
Case 1:15-cv-05814-JPO Document 43 Filed 09/30/16 Page 20 of 40

128. Defendairts deny the allegations in paragraph 128, and respectfully refer the Court
to the Handbook provisions referenced in paragraph 128 for the contents thereof,

129. Defeirdants deny the allegations in paragraph 129, and respectfully refer the Court
to the Handbook provisions referenced in paragraph 129 for the contents thereof.

130. Defendants deny the allegations in paragraph 130, and respectfully refer the Court
to the Handbook provisions referenced in paragraph 130 for the contents thereof

131. Defendants deny the allegations in paragraph 131.

132. Defendants deny the allegations in paragraph 132, and respectfully refer the Court
to the Handbook provisions referenced in paragraph 132 for the contents thereof

133. Defendants deny the allegations in paragraph 133, and respectfully refer the Court
to the Handbook provisions referenced in paragraph 133 for the contents thereof,

134. Defendants deny the allegations in paragraph 134, and respectfully refer the Court
to the Handbook provisions referenced in paragraph 134 for the contents thereof.

135. Deferrdairts deny the allegations in paragraph 135.

136. Defendairts deny the allegations iii paragraph 136, except admit that Wilson knew
the importance of accurate timekeepiirg records, and respectfully refer the Court to the
Hairdbook provisions referenced in paragraph 136 for the contents thereof.

137. Defendairts deny the allegations in paragraph 137, and respectfully refer all
questions of law to the Court.

138. Defendants deny the allegations in paragraph 138, and respectfully refer the Court
to the Handbook provisions referenced in paragraph 138 for the contents thereof,

139. Defendants deny the allegations in paragraph 139.

{11250130:6} 20

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 22 of 92
Case 1:15-cv-05814-.JPO Document 43 Filed 09/30/16 Page 21 of 40

140. Defeiidairts the allegations in paragraph 140, and assert that Defendants did irot
delete all emails from XA computers

141. Defendairts deny the allegations in paragraph 141, except deny knowledge or
information sufficient to form a belief as to the truth of allegations concerning which documents
are possessed by XA and the basis for XA’s mistaken belief that the Defendants einails and
computer files, and assert that Defendants did irot delete emails or computer files upon their
departure from XA.

142. Defendants deny the allegations in paragraph 142, respectfully refer the Court to
the email referenced in paragraph 142 for the contents thereof, and assert that following up on
matters handled by a recently departed employee is a standard and necessary practice for
businesses

143. Defendants deny the allegations in paragraph 143, respectfully refer the Court to
the email referenced in paragraph 143 for the contents thereof, admit that Lomma resigned from
XA in June 2014, and assert that changing the einail password for a recently departed employee
is a standard and necessary practice for businesses

144. Defeiidairts deny the allegations in paragraph 144.

145. Defendants deny the allegations in paragraph 145.

146. Defendairts deny the allegations in paragraph 146, respectfully refer the Court to
the documents referenced in paragraph 146 for the contents thereof, and assert that
NBCUniversal paid XA, riot HudsonGray, for the work that XA performed for NBCUniversal’s
2014 Upfront.

147. Defendairts deny the allegations in paragraph 147.

{11250130;6} 21

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 23 of 92
Case 1:15-cv-05814-JPO Documerit 43 Filed 09/30/16 Page 22 of 40

148. Defendairts deny the allegations in paragraph 148, and assert that NBCUniversal
did not retain XA for the referenced project.

FIRST CLAIM FOR RELIEF
(Violations of 18 U.S.C. § 1962(c))
Against AII RICO Defendants

149. In response to paragraph 149, Defeiidairts repeat and reiterate each and every
response to the allegations contained in paragraphs 1 through 148 with the sanre force and effect
as though fully set forth herein.

150. Defendants deny the allegations in paragraph 150, respectfully refer the Court to
the statute referenced in paragraph 150 for the contents thereof, and respectfully refer all
questions of law to the Court.

151. Defeiidairts deny the allegations in paragraph 151, respectfully refer the Court to
the statute referenced in paragraph 151 for the contents thereof, and respectfully refer all
questions of law to the Court.

152. Defeiidairts deny the allegations in paragraph 152, respectfully refer the Court to
the statute referenced in paragraph 152 for the contents thereof, and respectfully refer all
questions of law to the Court.

153. Defeiidairts state that no response is necessary to paragraph 153. To the extent a
response is necessary, Defeirdairts deny the allegations in paragraph 153.

154. Defendairts state that no response is necessary to paragraph 154. To the extent a
response is necessary, Defendants deny the allegations in paragraph 154.

155. Defendairts deny the allegations in paragraph 155, admit there were einail and

telephone communications between employees of XA between the New York and Chicago

offices, and respectfully refer all questions of law to the Court.

{11250130;6} 22

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 24 of 92
Case 1:15-cV-05814-JPO Documerit 43 Filed 09/30/16 Page 23 of 40

156. Defeiidairts deny the allegations in paragraph 156.

157. Defeirdairts deny the allegations in paragraph 157, and respectfully refer all
questions of law to the Court.

158. Defendairts deny the allegations in paragraph 158.

159. Defendairts deny the allegations in paragraph 159.

160. Defendairts deny the allegations in paragraph 160, respectfully refer the Court to
the statute referenced in paragraph 160 for the contents thereof, and respectfully refer all
questions of law to the Court.

161. Defendants deny the allegations in paragraph 161.

162. Defendants deny the allegations in paragraph 162.

163. Defeiidairts deny the allegations in paragraph 163, and respectfully refer all
questions of law to the Court.

164. Defeiidairts deny the allegations in paragraph 164.

165. Defeiidairts deny the allegations in paragraph 165.

166. Defeiidairts deny the allegations in paragraph 166, respectfully refer the Court to
the statute referenced in paragraph 166 for the contents thereof, and respectfully refer all
questions of law to the Court.

167. Defendairts deny the allegations in paragraph 167, respectfully refer the Court to
the statute referenced in paragraph 167 for the contents thereof, and respectfully refer all
questions of law to the Court.

168. Defeirdants deny the allegations in paragraph 168, respectfully refer the Court to
the statute referenced in paragraph 168 for the contents thereof, and respectfully refer all

questions of law to the Court.

{11250130;6} 23

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 25 of 92
Case 1:15-cv-05814-JPO Document 43 Filed 09/30/16 Page 24 of 40

169. Defeiidairts deny the allegations in paragraph 169.

170. Defeiidairts deny the allegations in paragraph 170.

171. Defendants deny the allegations in paragraph 171.

172. Defendants deny the allegations in paragraph 172.

173. Defeiidairts deny the allegations in paragraph 173, and respectfully refer all
questions of law to the Court.

174. Defeiidairts deny the allegations in paragraph 174, and respectfully refer all
questions of law to the Court.

175. Defendants deny the allegations in paragraph 175 , and respectfully refer all
questions of law to the Court.

176. Defeiidairts deny the allegations in paragraph 176, and respectfully refer all
questions of law to the Court.

177. Defeiidairts deny the allegations in paragraph 177, and respectfully refer all
questions of law to the Court.

178. Defendants deny the allegations in paragraph 178, and respectfully refer the Court
to the emails referenced in paragraph 178 for the contents thereof.

179. Defeiidairts deny the allegations in paragraph 179, admit that Wagner received
certain money owed to him pursuant to a settlement agreement with XA, and admit that Wagner
arranged for the formation of HudsonGray on or about March 14, 2014.

180. Defendairts deny the allegations in paragraph 180, and respectfully refer the Court
to the emails referenced in paragraph 180 for the contents thereof

181. Defendants deny the allegations in paragraph 181, and respectfully refer the Court

to the emails referenced in paragraph 181 for the contents thereof

{11250130;6} 24

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 26 of 92
Case 1:15-cv-05814-.JPO Document 43 Filed 09/30/16 Page 25 ot 40

182. Defeiidairts deny the allegations in paragraph 182, and respectfully refer the Court
to the emails referenced in paragraph 182 for the contents thereof,

183. Defeiidairts deny the allegations in paragraph 183, and respectfully refer the Court
to the emails and text messages referenced in paragraph 183 for the contents tlrereof.

184. Defendants deny the allegations in paragraph 184, and assert that the existence,
ownership, and purpose of Studio AG was disclosed in written memoranda to XA and CMG.

185. Defeiidairts deny the allegations in paragraph 185, and assert that Defendants did
riot engage in any criminal misconduct

186. Defendants deny the allegations in paragraph 186.

187. Defendairts deny the allegations in paragraph 187, and respectfully refer all
questions of law to the Court.

188. Defendairts deny the allegations in paragraph 188, and respectfully refer all
questions of law to the Court.

189, Defendants deny the allegations in paragraph 189, and respectfully refer all
questions of law to the Court.

190. Defendants deny the allegations in paragraph 190.

191. Defeiidairts deny the allegations in paragraph 191.

192. Defendants deny the allegations in paragraph 192.

193. Defendants deny the allegations in paragraph 193.

194. Defendants deny the allegations in paragraph 194.

195. Defendants deny the allegations in paragraph 195, and respectfully refer all
questions of law to the Court.

196. Defendairts deny the allegations in paragraph 196.

{11250i30;6} 25

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 27 of 92

Case 1:15-cv-05814-.JPO Document 43 Filed 09/30/16

197. Defeiidairts deny the allegations in paragraph 197.

198. Defeiidairts deny the
questions of law to the Court.

199. Defendants deny the
questions of law to the Court.

200. Defendants deny the
questions of law to the Court.

201. Defendants deny the
questions of law to the Court.

202. Defendants deny the

questions of law to the Court.

203. Defendants deny the allegations in paragraph 203.

allegations in paragraph 198,

allegations

allegations

allegations

allegations

in paragraph

in paragraph

in paragraph

in paragraph

199,

200,

201,

202,

204. Defeiidairts deny the allegations in paragraph 204,

questions of law to the Court.

205. Defendants deny the allegations in paragraph 205.
206. Defendants deny the allegations in paragraph 206.

207. Defendairts deny the allegations in paragraph 207.

and

and

and

and

and

and

respectfully

respectfully

respectfully

respectfully

respectfully

respectfully

Page 26 of 40

refer

refer

refer

refer

refer

refer

all

all

all

all

all

all

208. Defendairts deny the allegations in paragraph 208, respectfully refer the Court to

the statute referenced in paragraph 208 for the contents thereof, and respectfully refer all

questions of law to the Court.

209. Defendants deny the allegations in paragraph 209, and respectfully refer all

questions of law to the Court.

{11250130:6}

26

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 28 of 92
Case 1:15-cv-05814-.JPO Document 43 Filed 09/30/16 Page 27 of 40

SECOND CLAIM FOR RELIEF
(Violations of 18 U.S.C. § 1962(d))

Against Wilsr)n1 Wagner. Andereck. Lomma` Mixed Comparrv, Da\' and G_M

210. 1n response to paragraph 210, Defeiidairts repeat and reiterate each and every
response to the allegations contained in paragraphs 1 through 209 with the same force and effect
as though fully set forth herein.

211. Defeiidairts deny the allegations in paragraph 211, respectfully refer the Court to
the statute referenced in paragraph 211 for the contents thereof, and respectfully refer all
questions of law to the Court.

212. Defeiidairts deny the allegations in paragraph 212.

213. Defendants deny the allegations in paragraph 213, and respectfully refer all
questions of law to the Court.

214. Defendants deny the allegations in paragraph 214, and respectfully refer the Court
to the documents referenced in paragraph 214 for the contents thereof.

215. Defeiidairts deny the allegations in paragraph 215, and respectfully refer the Court
to the documents referenced in paragraph 215 for the contents thereof.

216. Defendairts deny the allegations in paragraph 216.

217. Defendants deny the allegations in paragraph 217.

218. Defendairts deny the allegations in paragraph 218, and respectfully refer all
questions of law to the Court.

219. Defendants deny the allegations in paragraph 219, and respectfully refer all
questions of law to the Court.

220. Defendants deny the allegations in paragraph 220, and respectfully refer all

questions of law to the Court.

{11250130;6} 27

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 29 of 92
Case 1:15-cV-05814-.JPO Document 43 Filed 09/30/16 Page 28 of 40

THIRD CLAIM FOR RELIEF
(Breach of Contract)
Against the lndividual HudsonGrav Defendants

221. ln response to paragraph 221, Defendairts repeat and reiterate each and every
response to the allegations contained in paragraphs 1 through 220 with the sarrre force and effect
as though fully set forth herein.

222. Defendants state that no responsive pleading is necessary as to the allegations in
paragraphs 222-226, as the Court dismissed XA’s Tlrir'd Claim for Relief in its Opinion and
Order dated September 7, 2016. To the extent a response is required, Defendants deny the
allegations made in paragraphs 222-226.

FOURTH CLAIM FOR RELIEF
(For Injunctive Relief and Constructive Trust)
Against HudsonGray and the HudsonGray Defendants

223. In response to paragraph 227, Defeiidairts repeat and reiterate each and every
response to the allegations contained in paragraphs 1 through 226 with the sairre force and effect
as though fully set forth herein.

224. Defendairts state that no responsive pleading is necessary as to the allegations in
paragraphs 228-233, as the Court dismissed XA’s Fourth Claim for Relief in its Opinion and

Order dated September 7, 2016. To the extent a response is required, Defendants deny the

allegations made in paragraphs 228-233.

{11250130;6} 28

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 30 of 92
Case 1:15-cv-05814-JPO Document 43 Filed 09/30/16 Page 29 of 40

FIFTH CLAIM FOR RELIEF
(Br'cat:h of Fiduciary Duty)
Against the I'ludsonGrav Defendantsl

225. In response to paragraph 234, Defeiidairts repeat and reiterate each and every
response to the allegations contained in paragraphs 1 through 233 with the same force and effect
as though fully set forth herein.

226. Defendants deny the allegations in paragraph 235, and respectfully refer all
questions of law to the Court.

227. Defeirdairts deny the allegations in paragraph 23 6.

228. Defeiidairts deny the allegations in paragraph 237, and respectfully refer all

questions of law to the Court.

SIXTH CLAIM FOR RELIEF
(Breach of the Faithless Servant Doctrine)
.»'\gainst the lndividual Hudson(}i'av Defendants

229. In response to paragraph 238, Defeiidairts repeat and reiterate each and every
response to the allegations contained in paragraphs 1 through 237 with the same force and effect
as though fully set forth herein.

230. Defeiidairts deny the allegations in paragraph 239, and respectfully refer all
questions of law to the Court.

231. Defendants deny the allegations in paragraph 240, and respectfully refer all
questions of law to the Court.

232. Defendants deny the allegations in paragraph 241, and respectfully refer all

questions of law to the Court.

 

1 The Court dismissed this claim as against Gudin. Therefore, no response is necessary from Gudin as to the fifth
claim for relief.

{11250130;6} 29

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 31 of 92
Case 1:15-cv-05814-JPO Document 43 Filed 09/30/16 Page 30 of 40

SEVENTH CLAIM FOR RELIEF
(Tortious lnterference With Contractual Relations)
As:_aiust Wi}son. Wagner, Andcrr‘ck, Studio AG` and HudsonGray

233. In response to paragraph 242, Defeiidairts repeat and reiterate each and every
response to the allegations contained in paragraphs 1 through 241 with the same force and effect
as though fully set forth herein.

234. Defeiidairts deny the allegations in paragraph 243.

235. Defeiidairts deny the allegations in paragraph 244.

236. Defendairts deny the allegations in paragraph 245, and respectfully refer all
questions of law to the Court.

237. Defeiidairts deny the allegations in paragraph 246, and respectfully refer all
questions of law to the Court.

EIGHTH CLAIM FOR RELIEF
(.-\idiirg and Abctting Bl'cach of Fiduciar_v Duty)
A<._r_ainst the HutlsunGrav Defend§nts and the Stud'ro AG Dct`ciistsl

238. hr response to paragraph 247, Defendants repeat and reiterate each and every
response to the allegations contained in paragraphs 1 through 246 with the same force and effect
as though fully set forth herein.

239. Defendairts deny the allegations in paragraph 248, and respectfully refer all
questions of law to the Court.

240. Defendants deny the allegations in paragraph 249, and respectfully refer all

questions of law to the Court.

241. Defendants deny the allegations in paragraph 250.

 

2 The Court dismissed this claim as against Gudin. Therefore, no response is necessary from Gudin as to the eighth
claim for relief.

{11250130;6} 30

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 32 of 92
Case 1:15-c\/-05814-JPO Document 43 Filed 09/30/16 Page 31 ot 40

242. Defeiidairts deny the allegations in paragraph 251, and respectfully refer all

questions of law to the Court.
NINTH CLAIM FOR RELIEF
(Misappropriation and Unfair Competition)
Agains| the HudsonGrav Defendants and the Studio AG Defendants

243. Iir response to paragraph 252, Defendants repeat and reiterate each and every
response to the allegations contained in paragraphs 1 through 251 with the same force and effect
as though fully set forth herein.

244. Defeiidairts deny the allegations in paragraph 253.

245. Defeiidairts deny the allegations in paragraph 254.

246. Defendairts deny the allegations in paragraph 255, and assert that XA’s clients
were listed on its website and were public information

247. Defendants deny the allegations in paragraph 256, and respectfully refer all
questions of law to the Court.

248. Defendants deny the allegations in paragraph 257.

249. Defeiidairts deny the allegations in paragraph 258, and respectfully refer all
questions of law to the Court.

TENTH CLAIM FOR RELIEF
(Theft of Corporate Opportunities and
Airling and Alretting the Tlrei`t of Corporate Oppoi tu nitics)
Against the HudsonGr av Dct`cndants.__ and the Studio AG Defendants-

250. ln response to paragraph 259, Defendants repeat and reiterate each and every

response to the allegations contained in paragraphs 1 through 258 with the same force and effect

as though fully set forth herein

251. Defendants deny the allegations in paragraph 260.

 

3 This claim was dismissed by the Court as against HudsonGray, Studio AG, Mixed Company, and Pizzo. Thus, no
response is necessary from those defendants to the tenth claim for relief.

{11250130;6} 31

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 33 of 92
Case 1:15-cv-05814-JPO Document 43 Filed 09/30/16 Page 32 of 40

252. Defendairts deny the allegations in paragraph 261.

253. Defendants deny the allegations in paragraph 262.

254. Defeiidairts deny the allegations in paragraph 263, and respectfully refer all
questions of law to the Court.

255. Defendants deny the allegations in paragraph 264, and respectfully refer all
questions of law to the Court.

ELEVENTH CLAIM FOR RELIEF
(Tortious Interference with Business Relationships)
Mst the HudsonGrav Defendant_s§nd the Stu die AG Defendants

256. 1n response to paragraph 265, Defendants repeat and reiterate each and every
response to the allegations contained in paragraphs 1 through 264 with the same force and effect
as though fully set forth herein

257. Defeiidairts deny the allegations in paragraph 266, except admit that XA formerly
performed work for NBCUniversal and other companies

258. Defeirdants deny the allegations in paragraph 267.

259. Defeiidairts deny the allegations in paragraph 268, and respectfully refer all
questions of law to the Court.

260. Defeirdairts deny the allegations in paragraph 269.

261. Defendairts deny the allegations in paragraph 270, and respectfully refer all

questions of law to the Court.

{11250130:6} 32

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 34 of 92
Case 1:15-cv-05814-JPO Document 43 Filed 09/30/16 Page 33 of 40

TWELFTH CLAIM FOR RELIEF
(Tortious Interference With Prospective Advantage)
Against the HudsonGray Defendants and the Studio AG Defendants

262. ln response to paragraph 271, Deferrdairts repeat and reiterate each and every
response to the allegations contained in paragraphs 1 through 270 with the same force and effect
as though fully set forth herein

263. Defeirdairts deny the allegations in paragraph 272.

264. Defendants deny the allegations in paragraph 273.

265. Defendairts deny the allegations in paragraph 274, and respectfully refer all
questions of law to the Court.

266. Defendants deny the allegations in paragraph 275, and respectfully refer all
questions of law to the Court.

267. Defeiidairts deny the allegations in paragraph 276.

268. Defendants deny the allegations in paragraph 277, and respectfully refer all
questions of law to the Court.

THIRTEENTH CLAIM FOR RELIEF
(Conversion of XA Property)
Against HudsonGrav and the HudsonGray Defendants

269. In response to paragraph 278, Defendants repeat and reiterate each and every
response to tlre allegations contained in paragraphs 1 through 277 with the sairre force and effect
as though fully set forth herein

270. Defendants deny the allegations in paragraph 279, and respectfully refer all
questions of law to the Court.

271. Defendants deny the allegations in paragraph 280.

272. Defendants deny the allegations in paragraph 281.

{11250130;6} 33

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 35 of 92
Case 1:15-cv-05814-JPO Document 43 Filed 09/30/16 Page 34 of 40

273. Defendants deny the allegations in paragraph 282, and respectfully refer all
questions of law to the Court.
274, Defendants deny the allegations in paragraph 283, and respectfully refer all

questions of law to the Court.
FOURTEENTH CLAIM FOR RELIEF
(Unj ust Enrichment)
Against HudsonGrav Defendants and the St_r_rdio AG Defendants

275. In response to paragraph 284, Defendants repeat and reiterate each and every
response to the allegations contained in paragraphs 1 through 283 with the same force and effect
as though fully set forth herein

276. Defendants deny the allegations in paragraph 285, and respectfully refer all
questions of law to the Court.

277. Defendairts deny the allegations in paragraph 286, and respectfully refer all
questions of law to the Court.

278. Defendants deny the allegations in paragraph 287, and respectfully refer all
questions of law to the Court.

279. Defendants deny the allegations in paragraph 288.

280. Defendants deny the allegations in paragraph 289.

281. Defendants deny the allegations in paragraph 290, and respectfully refer all
questions of law to the Court.

PUNITIVE DAMAGES

282. Defendants deny the allegations in paragraph 291, and respectfully refer all

questions of law to the Court.

{11250130:6} 34

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 36 of 92
Case 1:15-cv-05814-.JPO Document 43 Filed 09/30/16 Page 35 of 40

283. Defeiidairts deny the
questions of law to the Court.

284. Defendants deny the
questions of law to the Court.

285. Defendants deny the
questions of law to the Court.

286. Defendants deny the

questions of law to the Court.

allegations

allegations

allegations

allegations

in paragraph 292,

in paragraph 293,

in paragraph 294,

in paragraph 295,

and respectfully refer

and respectfully refer

and respectfully refer

and respectfully refer

AFFIRMAT[VE AND O'I`HER DEFENSES

AS AND FOR A FIRST DEFENSE

all

all

all

all

287. The Second Ameirded Complaint fails to state a claim for relief against

Defendants

AS AND FOR A SECOND DEFENSE

288. Plaintiff’s equitable claims are barred by the doctrine of unclean hands

289. CMG / XA, uirder the control of Glenn Laken (“Laken”) and Alexis Laken, has

committed numerous unlawful acts with respect to the subject matter of this dispute that preclude

its ability to obtain equitable relief.

290. Upon Lakeir taking formal control over CMG / XA in 2014, after operating the

company uirder the guise of being a consultant, the lndividual HudsonGray Defendants became

coircemed about affiliating with Laken due to the fact that he was previously convicted for

racketeering conspiracy, wire fraud, illegal kickbacks, theft of honest services, conspiracy to

commit the above substantive offenses and to commit union pension fund fraud, securities fraud,

{11250130;6}

35

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 37 of 92
Case 1:15-cv-05814-JPO Document 43 Filed 09/30/16 Page 36 of 40

fraud by air investment advisor, conspiracy to commit securities fi'aud, wire fraud, and
commercial bribery. See, generallyl U)iired Smres v. Rei.`jler, 446 F.3d 65, 70 (2d Cir. 2006).

291. In 2014, moreover, Laken directed Wagirer and Roirald Burkhardt, their XA’s
Executive Chaiiman, to arrange for an Intenret consulting firm to “scrub” Laken’s “Google
listing” so that Internet searches of Laken’s name Would irot display information related to
Laken’s prior arrest, indictment and conviction

292. Following the initiation of this litigation in September 2014 and as a result of the
investigation conducted by Wagner and counsel, it has become clear that this litigation against
Wagner and the other Defendants is in part a scheme by Laken to conceal his illegal and
unethical actions relating to CMG iircluding:

¢ acting as a control person for CMG without proper disclosure
0 violating insider trading laws through illegal trading of CMGO stock

293. Accordirrg to an affidavit executed by Sol Mlot attached as Exlribit 1 hereto, in
April 2012 Laken began directing Sol Mlot to trade Mlot’s CMGO stock, and Laken also directly
traded l\/[lot’s CMGO stock using Mlot’s trading account credentials Laken did riot disclose his
control of Mlot’s stock in any public filing. Tlris unlawful trading activity of 14 million shares
of CMGO stock by Laken based on material iroir-public information, a clear violation of the
securities laws, is memorialized in a June 29, 2013 agreement between Laken and Mlot. See June
29, 2013 Agreemeirt between Glenn Laken and Sol 1\/llot attached as Exhibit 2 hereto.

294. This Agreement was acknowledged by letter dated June 18, 2014 attached as
Exhibit 3 hereto issued by CMG’s attorney, Darren Ofsink, who was indicted in 2015 on charges
of securities fraud, conspiracy to commit securities fraud, and conspiracy to commit mail fraud
and wire fraud. See Superseding lndictment dated November 2, 2015 attached as Exhibit 4

hereto.

{11250130;6} 36

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 38 of 92
Case 1:15-cv-05814-JPO Document 43 Filed 09/30/16 Page 37 of 40

295, At the same time, Laken was acting as a “control person” for CMG by directing
corporate management and policies, and also having full access to insider information regarding
CMG and its subsidiaries through his direct communication with CMG’s corporate officers,
auditor and accountant For example, Laken signed the Release Agreement entered iirto with
Wagner on February 26, 2014 as “Chairman / CEO”, and then, on February 27, 2014, directed
Wilson to transfer CMG funds, again signing as the “Chainnan / CEO”, several weeks prior to
his Supposed appointment by the Board. See Agreement and Wire Transfer Authorization
attached as Exhibit 5 hereto.

296. CMG did riot disclose Laken’s role as a control person within CMG until the
April 7, 2014 public filing in which Lakeir was irained as Clrairman and CEO. See Fonn 8-K
attached as Exhibit 6 hereto.

297. CMG / XA, under Laken’s control, also manipulated the stock of CMGO by
making false and defamatory statements concerning this lawsuit, including the July 16, 2015
press release advertising to sell a “new class of series A preferred shares that will have first
priority payout from any litigation settlement” to attract “capital to support CMG’s ongoing civil
RICO (Racketeer Influenced and Corrupt Organizations) lawsuit against former employees
seeking total damages of $20 million.”) See Press Release attached as Exhibit 6 hereto.

298. As a result of this, and otlrer, wrongful conduct, Plaintiff’S claims for equitable
relief must be denied and Plaiirtiffs claim for punitive damages considered in light of Plaintist
own wrongful conduct.

AS AND FOR A THIRD DEFENSE
299. Defendants acted at all times fairly towards Plaintiff, in good faith and in a

commercially reasonable manner.

{11250130:6} 37

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 39 of 92
Case 1:15-cv-05814-.JPO Document 43 Filed 09/30/16 Page 38 of 40

AS AND FOR A FOURTH DEFENSE
300. The Second Amended Complaint is baired, in whole or in part, by the applicable
statute of limitations
AS AND FOR A FIFTH DEFENSE
301. Plaintiff had notice of XA’s business transactions Plaintiff periodically received
audited financial reports concerning XA, which included, inter alia, XA’s business transactions
with Studio AG and Mixed Company. Plaintiff also had access to all underlying financial
records maintained by XA.
AS AND FOR A SIXTH DEFENSE
302. Plaintiff did not possess any trade secrets or proprietary information that could
have been misappropriated by Defendants
AS AND FOR A SEVENTH DEFENSE
303. Defendants did riot misappropriate any trade secrets, as the subject information is
generally known in the industry or could be easily acquired or duplicated by competitors
AS AND F()R AN EIGHTH DEFENSE
304. Plaintiff’s claims are baired, in whole or in part, by the doctrines of laches
AS AND FOR A NINTH DEFENSE
305. Plaintiff’s danrages, if any, are due to its own comparative fault, contributory
negligence, and/or acts or omissions
AS AND FOR AN TENTH DEFENSE
306. Plaintiff cannot demonstrate any illegal acts or malice by Defendants
AS AND FOR A ELEVENTH DEFENSE

307. Plaintist claims are barred, in whole or in part, by the doctrines of waiver.

{11250130;6} 38

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 40 of 92
Case 1:15-cv-05814-JPO Document 43 Filed 09/30/16 Page 39 ot 40

AS AND FOR A TWELFTH DEFENSE
308. Plaintist claian are barred, in whole or in part, by the doctrines of estoppel.
AS AND FOR AN THIRTEENTH DEFENSE
309. Defendairts have riot committed any predicate acts under the RlCO statute.
AS AND FOR A FOURTEENTH DEFENSE
310. Defendants have irot engaged in a racketeering enterprise uirder the RICO statute.
AS AND FOR A FIFTEENTH DEFENSE
311. Defendants have not engaged in a pattern of racketeering
AS AND FOR A SIXTEENTH DEFENSE
312. The claims asserted in the Second Amended Complaint are not the proximate
cause of XA’s failure as a business The Individual Defendants resigned their employment with
XA, as is their right. After their departure, XA no longer employed anyone capable of managing
air experiential marketing agency or successfully bidding on and managing air experieirtial
marketing campaign
AS AND FOR A SEVENTEENTH DEFENSE
313. Defeiidairts reserve the right to assert additional defenses up to and including the

time of trial.

{11250130;6} 39

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 41 of 92
Case 1:15-cv-05814-JPO Document 43 Filed 09/30/16 Page 40 of 40

WHEREFORE, Defendarrts, by their undersigned counsel, respectfully request that this

Court enter judgment as follows:

A.

B.

Disinissiirg the Second Amended Complaint in its entirety; and

Awarding to Defendants such other and further relief this Court deems just
and proper.

Awarding to Defendants attomeys’ fees for filing a lawsuit based upon

allegations known by Plaintiff to have no basis in fact.

Dated: September 30, 2016
New York, New York

{11250130;6}

WINDELS MARX LANE & MITTENDORF, LLP

By: s/ Scott R. Matthews
Scott R. Matthews
J ames Tracy
156 Wesr 56th street
New York, New York 10019
Tel.: (212) 237-1025
Fax: (212) 262-1215
smattlrews@Windelsmarx.com
jtracy@windelsmarx.com
Attorneys for Defendants

40

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 42 of 92

EXHIBIT 1

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 43 of 92
Case 1:15-cv-05814-JPO Document 43-1 Filed 09/30/16 Page 1 of 5

S()L MLOT, being duly sworn, deposes and says under the penalty of perjury:

1. 1 am the owner of certain shares of Stock of CMG Holdings Group, lnc.
(“CMGO”). 1 have personal knowledge of the facts set forth herein

2. On June 29, 2013, 1 entered into a handwritten agreement with Glenn Laken A
true and accurate copy of that handwritten agreement is annexed hereto as Exhibit 1.

3. 1 have stated the facts of how this agreement came to be in a type-written
statement that is annexed hereto as Exhibit 2. T he information set forth in this statement is true
and accurate

4. My son, Barry Mlot, has been trying to retrieve monies that are due to me from

Glenn Laken. 1 am not aware of Barry making any inaccurate statement concerning these issues

SOL MLOT

l _ \.] de
Sworn to before me this F-(q f)l. 75 M g 30 `7 30 3 3 q

31"_ day Of karen rr_@_» _N_, 2015

_ __ 5. M.-*-=-~B--’- -1`
` `_` Hum,-.\rr r»\.,an:`ru_=i ,;

  
   
  

' - S‘..ric ct Fio:i=:érr -

Ex_ni!cs t\-'\.r.' “ 2016

539 / |?C_ li,~ ,‘l.'
t N._,»;i treaty A §
,z,_-...\,=-q§_$

     

{11¥27818;]}

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 44 of 92
Case 1:15-cv-05814-.JPO Document 43-1 Filed 09/30/16 Page 2 of 5

On a Sunday afternoon, April 2012, l met Glenn Laken in his mother's Chicago
apartment. Soon the conversation turned to the stock market. Glenn asked ifl
would be interested in some good stock tips. | said yes, and shortly after that
Glenn and | shook hands and said ” partners".

Over the next couple of months Glenn would call me on the phone and tell me
what stocks | should buy or sel|. During this period we made approximately 30-
40 trades That summer Glenn called and said very often he could not always
contact me, and time lost meant money |ost. He suggested that | give him the TD
Ameritrade account # and password. | had known Glenn and his family for
almost 60 years, l trusted him and foolishly gave him the information A short
time after that l gave him my We|ls Fargo information as wel|. Over the next year
or so Glenn made close to 400 trades ( over 150 on CN|GO)

One of the more interesting trades came in February 2013. Glenn said he had a
tip on RG|N ( Regenicin). Through a series of emails( |’|l send you a copy) l was
asked to wire $100,000 (plus a $750 fee) for approximately 2,000,080 shares of
stock. A few months after this transaction | learned that in lune 2012 the CEO of
RG|N had lied about an FDA approval of their skin graft product PermaDerm. The
stock rose 80% on the news, but dropped sharply a few days later When it was
learned that no such FDA approval existed. l found this news very disturbing.
Why would Glenn have me invest in this kind of stocl<.

By the summer of 2013 Glenn was still averaging several trades a day. The
portfolio Was losing about $250,000, and l Was becoming more and more
concerned. Glenn had just received a $1,000,000 annuity following the death of
his mother-in-law, so l talked to him and asked for some money te cover at least
part of his share of the losses. lt Was then that | learned that Glenn's idea of a
partnership was only the investments in CMGO and he was not responsible for
the losses in the other 5 stocks ( I\/lDNT, SIBE,RG|N,AEYE,and TN|B) despite the
hundreds of trades that he had made. Glenn had me sign a sheet of paper to this
effect, saying that ifl didn't sign | would get nothing. l was so upset that it began
to affect my health and my relationship with Glenn's mother.

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 45 of 92
Case 1:15-cv-05814-JPO Document 43-1 Filed 09/30/16 Page 3 of 5

A week or so later my son Barry noticed some questionable trades on my Wells
Fargo account. At this point | had my sons change the passwords to all the
accounts A few days after changing the passwords Barry and l met with Glenn
outside his mother’s apartment( August 10,2013). Glenn still insisted we were
only partners in CMGO, but he agreed to be responsible for half the losses in
TN|B, and he signed the attatched document The catch was that Glenn would be
solely responsible for all trades in these two stocks So if the stocks are never sold
Glenn will never be responsible for their losses

ln Apri12014l learned that Glenn had been named CEO of CMGO. This explained
the 200+ trades ( over 14,000,000 shares) in the stock since April 2012. Glenn
took advantage of a nearly 60 year family friendship to advance his career and his

finances .

Although Glenn called occasionally from August 2013- l\/larch 2014 and told me
when to try to sell off shares of stock, he had yet to give me any money ( losses
still about $250.000). After being named CEO, Glenn started calling more often
using me to help him pump up the stock. At one point CMGO nearly doubled
going from about .017 to .034 for a few brief moments around May 15th.

ln the past year or so the stock has dropped some 90%, and my losses in Glenn's
”partnership" is now about $300,000. l don't know what can be done legally to
get my money back, but l just wanted to tell my story in hopes of preventing
Glenn from doing this to others

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 46 of 92
Case 1:15-cv-05814-.JPO Document 43-1 Filed 09/30/16 Page 4 of 5 _

ll . <é> eagle

§§ “"~i ‘-.' ,, s
' \ `L’ "` " "`““` r~"'s“~…»~\§s l?"-r*<-cwter\ §§ \e.<\©.\

iii \~c“{“$\ "`"l\\ S"’\ <\`\d:><\ _\C\._'~\>\‘~:_.§ \.)\l> New Ld\i
l“"`“?\="""°`i"“'“i§`<\~¢‘s. ass %.e\ “<\\~a'*< \Qa's \,,

iii .Q¢a‘é§s.-.;Sf.\-,~e -‘\. o § G:*QQ.;-H+ \W“\.QL\_ .: \_ L'\\`CJ gail QBTJ- . .
§§_i *~,\~tL-r.¢..~., coin t;r-\r¢_¢, ¢_~A*g L_i;i_%»\{\¢_`t__) gm

{§§ `(§)\\¢~J\v\_L '_--\L- ,\ ¢._-\;;-e,_-mt_\, dyer t,`_> L\\ §‘__ P(_`b €N\/

L\; '<`" s.;\-LL_J\ \_`;> `\\ \i...'\§_('_ L.:-?_` _“\\\`L aged QQ:\$ \`w \(`\7

ll".
li’l» . . . . .- .,: _ _
iii h’rL" l\_)\\"c\ “\\` `“<.) "'/1 ‘f- ad Q'E."i\ \, .r“\a.\ Lz.'*\ ..__;_;,,L_\\L \ \ leg

§ `5¢_.\.°'-~ \ r\W\l“". \nts:\~‘h-J\ c‘~g<~s__#-~>' fish ~s\€\ara Lj,~¢\\\j

§§ \ss\\/\ \<\§\k~ wang sss \_a\; g nw seth

r§§ ‘-»Q\\bv' §§O<., >\`\C;’\I “h<"~<b-.~'\ \A\.% \<\¢"4_§\5§\¢{\¢ V\£"-

i§§ \,__»-\»L‘Ll'\ »_..:.> d"\\\ \§\’~\-` orr L`.~~l~ L.,\»i)<,-\\,~;Lg \r‘ \<\ \\A(¢..ak?

l' >Y~¢=» s--">\<\'*-“`\ "Y\"P- "~7‘-\§-`> ;-’?¢-',r\\erw ~ 6»\ é-,

\,\__-§\.§ “~\X'¢`§M ll \\,Q"er_\ \~j;»-\S-'-P`\'rc»r\ sta c_r-¢.esr€\|\r\
C` , L-r¢~-b`*~`» ,%`L;t:,f\.i\\t-f\ n Lj\\rm\:.\. r'\~-s-.L\< <_r` \-\`A §
\'_\\L \ q‘;*z;$§\”_\s ¢.,<' \C)C, C~ Lv ll47 z"\<""t,§.\\ l'>h.. Cl*\‘»”-i"s\;s~‘~_'§;

' -_."_, '-»f”x\~""\\~f\ z l:) C\¢--\/`C> ~'-\r\ 5a ‘37<‘-- hiland rr\

" <>\'\¢~ \\ \<)‘L--~- K\'\ *6"-\:"~‘“4~'~- : l')\?; le`~\/lrf~>» <_. res `- \\(\:3\

-lli \\.s. ev\,l\»`\\ \§\a?`< N»`»L<~ …~§.--§ oce&<‘:\\"§ l

.. .....:._,?_____

"_-‘=r---¢-¢.-'"

.._

-..~...""

v

l:§

\r. \
;"' ‘W‘“\-l- \". , _- ` r~~ r-» i- \ .l . '

§§ ' €"»"\\\-»\. -»w». - » --\ l \ax-» \ a

.'.
`.l' » _~ ,. " ~ x "'l_ d '\ ' ' \
l _L\`Jc`m q {\ \\\\1`" \~\‘ "x,\,'¢‘. -é f\t '\ "x\'\`_; '\ \ § - \.-_\_:`\r'_'£:~"`\ ';\\'L\`\

§§ t ~/ '-\\,, \ §
' . \_. * j » 1. _ _ \_
-» '.. \ \ x _-.-\r __. \.. _._
\ \ 1 \ ~` ;_- ..__\` \(.'_ \ ‘_"` . _\"_W`__-.; €\ _\\7
¢;- ,a ,i "\ 4 -. ’\ - `
\_ -< \_`A `__,[ ' r`~ - _ 4_ `,._` ` \.. \‘ .` /
'- l ` \ ` " " w ` v\: ‘~. ~~. "1*'\"'/` . \.'é;‘r ."- Q\`\ \~*-» 7 ,/l’ \`\ 17 )\rsq\ ,L
-. ` ` “ c \. ' - >

sir z':t \»\(.,_\R '_ -. - ". s 6 i'\ § . 1\`/\` l
" > ' ' sr : "‘“\ ' ~ " ,.
/ \A \ ` \ § _ \v` "\,\.:-\r\

i§f '\\

l »',»-.. n _. . ' .

" ~““:> 15 \3'--<` 6 \, ~'- s »~ \ o i, 8 \ <‘s <;
let _ - ~_ 7 _ _ _ ` , . t

§i ' (_`.»,/\.cf § T`c,-'\'°~- ~» C ._ \~\,.»~.:,`i§gf'e;,';; \ \d,\‘~\\

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 47 of 92
Case l:lS-cv-05814-.JPO Document 43-1 Filed 09/30/16 Page 5 01°5

=, . : \\1-~» .`-\~D“§'.` '=~'~‘i-
§? §H _` WMQ _§` di\\`?\§,3 L.._ QT___ \\\», f{?§, 59 K. .>§§§7“
§ \5\ _Z>‘~'<`e.z\> `(\ C'“\(K (c}@ “|

""j\¢\v-e `\‘\\F\"""?' d§§‘§§] /'_`7

_`5\_>1'\¢ 1\_§ .2"`:
__ `, ‘l:-»»r.m§,\_ ':_§_:.: / ‘\ __"-'/ ?§§__

§ "\ "`::"`\L' ‘=»»--¢"->-~9\: '*‘;\-'\¢--“\'- '?c=.\ mm \7€ ¢.H¢ r~\¢_
\~c=-.¢...¢...Q.~..c, \`-‘*¢;_.___`~(<:b»\) §._._.,\ ,;\1": .~_. .__~~'~,.-- -\\ i`. \,_L_; 'w?..§__ ~\ §§
W\»`>~`\ BQ»¢--\_~ \.-~'_‘> *‘\\‘\ »§»§ ¢_“¢~\_. `~ `j‘"\~..-=»»-<=""\ Q'\\j

I'

§

\_»c'\ \1.`\\ c"`i /j”\\"' '--$*""L"
Y~:~»&\"<.% c_`,\\\_".\\» \<7;_ <__,s»»\f‘-}%K<~><“ § "\"~`> NEW
\{\L>§ F);` .,.-<,`\\_\ cT__*".._.§ ,_>..~.,M~. H""v k mem

 

j \(\¢~ `\¢§Q,~:\K\ d~.‘\' 5'\"‘¢~<*’\ % C§v~-_`L\- C-\.r.»»/~\=§\k\` <'_\9
inn m <‘:“\\ Qe~‘~“)`(°- \~1\ &‘<”O ""\"~" c“°z l"§§*='> c_l§; <C>"< H\“~ \Q>
C"h""‘. 5--/\ b C> vi \“\"\~ um»>x<> \"K:§i»'\% <m<\ \ A“L`§§§M$>
\j"\<\g€ \\ €¢;_ \.;_§»\ §<FD -\ /'K\\c_. '~"-:§\ <“v §\ §\~° <`Q,.,_.\N`. §:_` ssi
\ \\5 \T§ vx\<\<»¢, oak <:><.\\.-<V, Q‘._.A,_X\<¢,¥T <~_> 5<
§§ f ¢_\»¥c-L, v

  

9 \>j\z :S§ l`_“‘~§.. "§§~ <> \">

§_
¢' if r 1`
§__J_.»‘ _.- , ) :§§
f§- §
M ¢.»»~- §§
-'-'»'§' §": `§'§`."
_. §§

'!E

§§

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 48 of 92

_.I

EXHIBIT 2

 

Case 1:15-0\/- -05814- .]PO Document 133- 2 Filed 11/16/18 Page 49 Qf 92

Case 1:15-cv-05814- JPO Document 43- 2 Filed 09/30/16 Page l OfS'_L {Lck 1 "5>

"-.* `\2_ ‘ .
` ‘“' "" \2 "*7 \\r\. _ -\‘r~._l¢. n\,_. 2\3\ 3~'16:5'62.£2§2-`,'\ L_ \¢: _\“\-{\

\-2 "`""`"\ <2£\\ §§ 22\ q\\b*\ \62"6<'_\ p\;;)"\c~_] -2‘\
22621'5>2 \~\~2’5<\“~~’62 262 %;>\ `5\21 \<‘\2~~,- 2

Q©-j»'.. 2k2 \o ~'\ o g c_QQ'C`c:.~}-- 666~..¢._56’£\2\+ 5 L_\ 5~2`>‘:"'“:`~`) C)'-`-' fly
`\\l\-_‘. <. 5 §§ & (__ 51 562 '~:_2 """' "r\ \;`-\1 "~"" ` \ "`"-\"';- "7 `C`_ C:‘
\»\,___`,W §~,\¢6_.'\~4\' \_2_'\¢'6"12\ "\9 6-'2\!\6-:<_ \`,\ \6;\ 2 \`\\1\

'-\-\\\,\..L \"‘ \ <`~»-, \6:;~ <_ :\B "\`{ - _'-." h C;,`L ‘-7~.6_. ~. L,_

'_ 2222 922 <\;22,
(;;~ \‘22'\»`\ \" 6~5';‘~ -'\ <‘-_\'66 625 "T‘-‘ '~, 22 L__.\`\ 2_._ Pq` b C
51

"\'~"~2" ,
{\< \ \-~12 " ‘”'\ 622 ~\\ A\‘~\`*’-C_:-. 661 ~\\'\022 22§2"\>\5:/`1\~2
`=’;."f~~ ~N\-»\ 623 ~1\% 2 c_ 2§ §§ '2,. 256\<2~.»~\ 2;,..9\`\`\ \ \ \<_\, f
32,2\6... \F\'“ \__“_ \.~`c_:~ 2»_-__<\2~2~.¢= `> 56\2 \\\.2_»-¢ <`1222\‘\\‘
\Y>\J\\r`\ "6\\'1- V~`CS'K\X 2222‘\\ \Q`<;`; -\\_2-\- '\'\\'\L.
"1`\\% \\"r 1\‘\\3':\"\ " \' 13 “"\ \'\L~v \\'\6_@;_(;\'\\2{\ 6 \C`_
6_2\22:\ 22 \\ \~\221- 2 22_\222\.9 22 \\~\
§§ ~/”`T‘~“?~ 5 `<1\'\"6 %‘~“` §1'>=2\\<29 216 5\6,2
\§;-=: <'_\ ‘"~\\K"'~;- \_-KL>€\ \ 122. ';\<-2'\<162'\ ~'-2”`\

- 2 _ \
\ -y<. \‘¥_ _'\ ‘ \ '._ `.- -~_- \~
<_J :-_` `_, , "'\\ v \ l\ \\. \___ \\\ IL_ "‘]c (;'L. (_ __ \"\é\

\\`~'2 §§6-.22\\\\'~2- 2 6 \6‘€`2< “7 3 \O<_\\ \:><2 <5‘\~‘»€\6~ \
2_,___, \5‘{\0\2?\ j L’ C\¢-~sw § 62{`\ C_\, “--2 (7"'”'~ 5\'\\/¢.-’\2\2_¢{\
3\¢\2_ \\ _\2..."<)¢. {_\r\ c_~_¢ 6..2 "\ ::_ L~\f_~_-.b_. 29_ 2.<,-.- », l 122:"6\:\
56\2. 22»,\\22\`\ 6\5`556 ”`Y¢»-"`6-- 22_~2\22) "`)6~62 56\\5\`> (<_6'13€(\
v ‘>‘~ \b §&'<2.\\\6>1.\, \--2’\\ \ `\J\\§' \I'$\' ‘\ ';"'7‘

-‘ §22\292<\ 1-’ "\ T\¥ \\\\;62~<\“\\‘$¢) M\:- \,2"2,2\~\#€.&(\ \\\
'(;._ 2`-`2 :J\3 \\\6,61 \ \\ \,\\ \-_, 5‘\\\\-6-6 2 '- -. ~ ;22\6_,
\6\6\-`>§ <\l\\ \2% yA'\\'\L \ \`\6..2\_£_>_ 2_\.-\ \ \~ .’ \\¢ 562-229
' 222 \:»§ 2222 \<\. \~2 222
-\-;'=;~2~__\€_\~=__62, 52\5¢2-2§" 6" 66 "“2-- N\’?\~;-..» \€; l,_ <2' \ <\ ;\\L
226\2.22 222 6\ 2 62.»2»2 222\\ 22 222

. 2--`\.
\_ .L < ;_:_\\\'6\§

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 50 of 92
Case l:lB¢cv-05814-JPO Document 43-2 Filed 09/30/16 Page 2 01‘2 §j;

" ` ,\\L__ Q.~:.<'
l < 2-» ..m$ 16\€ .r<.@.¢_ \\… HL 532 *» ~ \ >2° S»
j ` ""\"“(:" ' ' " " »-
§ '\5"\ ‘~\ f"'"\f`______:`i~`;<`e_,h> \ £_`\ C\/& Q"}C,/‘

;) \ ~;l\\e § "\\\"""7 6`\'.`}"7£

'”> ~-_§ k
T"J '».)f"={- /

2 \.. f f- _
f ` /",.
: \_ *“`f,“m` ,_\)," ""-¢"`“'-"._.._
<=,\=;..-“\:'\ \,_!_/¢F\G"'-‘/“`\ n
_'\_.; ¢\ -~ `_\\L.,. L/`-': <.._..'\X '"':\*"\\..~>\ £:°?c:>\ v \ G'b\ `\>€ \__c;- f\’\"_7 ‘;7
‘ , . .`. ` r_ . \,.:_ ;_
\§WQ\¢_ \K___`\\,-¢._>§) E;C_ ;'_‘\k.._ge._¢_`~j<_..\ 1 '_ \~r`._ § \

\_\(\ \\ ~. C-"‘_) d-‘?>\ C......£--"¢~\ .
Y`-"">L\`~K_`\,? f "._"""-:`\::\_" ¥L Lo,\t_`__l§\<‘__>( d r>\ '-\`__\. ,-:`/\ c_~<`_’_,\-'\

`_!

'h

`{\t___><~ C/g\ <,__.\~\ C_d a »»._4\-/~\.~ '~‘->`\ .;-_¢;/\47&

_ =~»2 2 \2,
\_, /, ._,;

w \'\*-’-# `\g'>\=',~r\& \ d».\ l‘<€-=' \~"~ "-, a»--`£;\ L@-~-,`L\ 62 \"<3'_§2\ 9
<b\<\ “-\\ Qe_;~$§<-` \~;\ \<t> "<;\<\»-- "-(» ‘~=:c‘. \`_'-.,_-N <;4< N`§ "`\\'3 \ QY> 2
C-"w Lj/\ Q`_> § < \\L \_»~==» -~‘\l;l\- \"‘L\r>~'\.‘% § ~<\ c\,\ K‘L§_~‘N\S
L>\\LA \\ &`.¢__ ,\r_\~\ Q<Ow\ -»*~;\\2__ *-'\\v'% *\ Q\-:= ¢a_\/\\..'§i€=~_ <r>`£
/_\: §§ ’»<\`g »\`\N~C A\ "<\\'¢ Q_{\&\<C__\¢ 72 a> 5< $`.:\I\L
JK<' 1~_5@, °. '
f 9 ‘>*i\“‘v `\ "`- Q `\`"S
.,L:/£-M

E'<ii
._.\

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 51 of 92

EXHIBIT 3

 

Gase 1:15-cv-O5814-.]PO"DOCUment 133-2 Filed*;rlilo/l'$ Page 52 of 92_‘“ '
Case l:l5-c\/-O5814-JPO Document 43-3 Filed 09/30/16 Page l of l

    

ATTDRNEYS AT ;LAV\/-
2313 PAF:K AvENuE. Sumz 851
NEv‘x_/'.Yonr<'. NEW Yomi< “| miss

T: 6'46:13@7_73_23 F: o4B'.22;_ZL-.9o44
WWW.`_OFS!N|<LLC£GU|.V|

luna 18`,~. 2014

   

B_Y 122le cfr
Mr. Barry Mlot

Re: Glenn Laken
Do‘aI. Mr. Mlot:

We_ are counsel to Glenn Laken and write in response to your June 8`,; 2014 letter to Mr.
Lake`n;

We believe "-drat :there' irs 'a;' threshold issue“h‘ere; beforef‘getting"’co the exact #mount of
losses and -or gains,; and potentially settiing up With some amount Whil»e' you are asking
that Mr. Laken pay for- 'l.osses. in your fmhar"s aecouni"for six different stocks the parties
onto-ed into a written-agreement lelate'_di.to only ‘two of those stocks - CMGO and I'NIB.
Pursuant to that _ag_reement, the parties provided that l\£[t. _Lal<on Would pay for half of the
losses in those stoci<s, nnd..shal'e in half of the -goins. The payment of a portion of the
losses was speci§caf¥y contingent upon:`Mr, Laken being able to direct the trades in those
_s»t‘ocks, Which, as set foth in your :-mai-}, you prevented him from doing

In view of the foregoing We request that you provide .u's With ja copy of the agreement(-s)
Which you have so that We can have a complete picture of the p;artie's~’ dealings_.

We are available to discuss the foregoing with you or your counsel at your‘ convenience

Very truly YOul°S>.

OFSINK, LLC

 

Case 1:15-cv-O5814-.]PO Document 133-2 Filed 11/16/18 Page 53 of 92

EXHIBIT 4

Case 1:15-cv-O5814-.]PO Document 133-2 Filed 11/16/18 Page 54 of 92
Case. 1:15-cv-O5814-JPO Document 43-4 Filed 09/30/16 Page l of 30
22 Case' 1:14-cr-OO399~ENV Document 166 Fiied 11/02/15 Pag.e 1 of 30 PagelD #; 806

WMP:WMN/S CI/PH/CK
F. #2013R0]203

UNITED STATES DISTRICT COURT
EASTER_N DISTR_[CT OF NEW YORK

[N CLERK'S OFF|CE
US D[STR|CT COL-)R~T E.D.N.Y.

* NDVUZZG¥§ s

BROOKLYN OFF|CE
_______________________________ X
UNITED STATES OF A_MERICA S U P E R S E D 1 N G
' IN D I C T M E N T
- against -
Cr. No. 1.4-399 {.S_zl) (ENV§
MRAMS J 'C?A_LA, (T. 15, U.'s.c.,_ §§ -*7-_3]'§2') and 7-sff;
"`f;-a'-l'so known as;“AJ Di'scala,” T. 1.8, U.S.C¢`, §§ 3?1`,`981.(21)(1)(€),
¢HQA;S§_‘-HAPIRQJ. 13-43, 13'49, 2 and 3551 o_t M.;
veRAIG J-os'EPHBnRG, T'. 21, U_s.c., § 853@); 21 23,
also known as “Jobo,” U.s.c., § 2461(¢))
¢KYLEEN cANE,
DARREN G.OODRICH,
DARREN OFS]_NK and
MICHAEL MORRIS,
Defendants
-------------------------- _- - _ » ~ X
THE GRAND JURY CHARGES.:
INTRGDUCTION

At all times relevant to this Indictment, unless otherwise indicated:

I. The Defendants and Releyant Entities

l. The defendant ABRAXAS J. DlSCALA, also known as “AJ Discala,” a

resident of Rowayton, Connecticut, was the Chief Executive Offlcer of OmniView Capital

Advisors LLC (“OmniView”). DISCALA formed OmniView on or about February 3,» 2011.

DISCA_LA also controlled The Bro adsmoo"re Group LLC (“lroadslnoore”) and Fi'd'el!is~ Holdings,

LLC (‘“:Picze-lis”).

C'ase '1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 55 of 92
Case 1:15-cv-05814-JPO Document 43-4 Filed 09/30/16 Page 2 0130

. Case l;lA-cr-GOBQS-ENV Document 166 F-i|ed 11/02/15 ` Page 2 of 30 PagelD #; 807

2. OmniView was a Delaware limited liability company with its principal
place of business in Roway-ton, Connecticut, and an office in New Ycrl<, New York. OmniView
marketed itself as a merchant bank that sought to create partnerships with companies that were
fundamentally sound in order to provide required capital and strategic advice OmniVieW
claimed to possess a team of seasoned professionals who had extensive knowledge of the capital
markets, including having: (i) experience in-rai:sing_§capital tln'ou'-gh private p.lacements,_
alternative =§publiei offerings 'and:revers"_e‘.takeove“rs;offeoinpanids whose shares were traded on the
Over-the-Count`er (“OTC"’§ exchangcs; (ii') substantial contacts to bolster management boards;
and`(iii) a model that prevented any conflicts of interest between OmniVicw, investors and the
target companies

3. The defendant IRA SHA`,PIRO7 a resident of Congers, New York, was the
Chief Executive Officer and Chairman of the Board of CodeSmart Holdings, Inc. (“CodeSmart”)
and First Independence Corp. (“F.irst Inde'pendence”).

4. The defendant CRAIG_ IOSEPHBERG, also known as “.lobo,” a resident
of New York, New York, was registered as a broken In or about and between November 2010
and October 2013, JOSEPHBERG was employed as a broker by Halcyon Cabot Paltner's, Ltd.
(“Halcyon”), a broker-dealer registered With the United States Securities and Exchange
Commission (“SEC”) and the Financ-ial Industry Regu-latory Authority, Inc. (“FINRA”), at its
office in New York, New York. In or about and between October 2013 and June 2014,
J'O'SEPHBERG Was employed as a'brokcr by BD Firm -1, a broker-dealer registered with the .
SE.C and FINRA, the identity :o;f'whieh is known to the Grand lury, at its office in New York,
New Yorl<. J.OSBPIDERG also controlled Gai-per LLC (“Garper”), a Delaware limited liability

company with its principal place of business in New Y-'orh, New York. . '

Case 1:15-cv-O5814-.]PO Document 133-2 Filed 11/16/18 Page 56 of 92
Case 1:15-cv-05814-JPO Document 43-4 Filed 09/30/16 Page 3 of 30
Case lil4~cr-003.99-ENV Document 166 F'iied 151/02/15 Page 3 of 30 PagelD #: 808

5. The defendant KYLEEN CANE, an attorney and resident of Las Vegas,
Nevada, was the managing partner of Cane Clark LLP, a law firm that purportedly specialized in
providing corporate and securities legal services to public companies with small capitalization

6. The defendant DARREN GOODRICH, a resident of Manhattan Beach,
California, was registered as a broken GOODRICH was a Managing Director and the Head
Trader at BD Firm 2, a broker-dealer registered with the SEC and FINRA, the identity of which
is known to the Grand Jury, with its principal place of business in El Segundo, Ca.lifornia.

7. The defendant DARREN OFSINK, an attorney and resident of Merrick,
New York, was the principal of Ofsink LLC, a law firm-that purportedly serviced small and mid-
size companies by functioning as_ an off-site general counsel and professional advisor.

8. The defendant MICHAEL l\/IOR_`R_IS, a resident of Merrick, New York,
Was registered as a broker. MORRIS Was a Managing Director of Halcyon,' a broker-dealer
registered With the SEC and FINRA, with its principal place of business in New York, New
York. MORRIS also served for a period of time as the Chief Compliance Officer of Halcyon.
II. The Relevant Publiclv Traded Companies

9. CodeSmalt, formerly First Independence, was a Florida corporation with
its principal place of business in New York, New York. CodeSmait traded under the ticker
symbol ITEN. CodeSrnart’s purported business plan consisted of furnishing the healthcare
industry with educated, trained and qualified “lCD-lO” certified coders. lCD-l 0, the tenth
revision of the International Statistical Classification of Diseases and Related Health Problems, a
medical classification list created by the World' Hea_lth Organization, was the medical coding
system mandated by the Centers for Medicare and Medicaid Services as part of the Patient

Protection and Affordable Care Act of 2010. CodeSmart offered “CodeSmart University” as “an

Case 1:15-cv-O5814'-'.]PO Document 133-2'_Filed 11/16/18 Page 57"`of 92
Case l:l5-cv-05814-JPO Document 43-4 Filed 09/30/16 Page 4 of 30

Case l:l-<l»cr-OOS%~ENV Document 166 Filed 11!02/15 Page 4 of 30 Page|D #: 809

online program of study for existing coders, new coders, clinicians and healthcare roles of all
types.”

10. Cubed, Inc. (“Cubed’;), formerly a mining exploration company known as
Northwest Resources, lnc. (“Northwest”), was a Nevada corporation with its principal place of
business in Las Vegas, Nevada. Cubed traded under the ticket symbol CRPT. Cubed’s
purported business plan involved the “Ge.t CU-BED” mobile-first platform, which Cubed claimed
was F‘a cloud-based, three-.dimensi'onal functional "cube that appears -.on the screenslo.£ mobile
device owners, allowing developers and users to present complex and contextual concepts in a
clear and simple manner.”

ll. StarStream Entertainment Inc. (“StarStream”), formerly Gelia Group,
Corp., was a Nevada corporation with its principal place of business in Monterey, California.
StarStrcam traded under the ticket symbol SSET. StarStream’s purported business plan
consisted of producing, promoting, supporting and developing motion pictures and ftniding
motion picture entities

12. The Staffing Group, Ltd. (“Stafting Group”), formerly Aviana, Corp., was
a Nevada corporation with its principal place of business in New Orleans, Louisiana. Staffing
Group traded under the ticker symbol TSGL. Staffing Group’s purported business plan consisted
of recruiting, hiring, employing and managing skilled workers for its clients.
III. Relevant Regu]atorv Princinles and Deiinitions

13. The tenn “beneficial owner” Was defined under the rules of the SEC. lt
included any person who directly or indirectly shared voting power or investment power (the
power to sell a security). When a person or group of persons acquired beneficial ownership of

more than 5% of a voting class of a company’s equity securities registered under Sectfion 12 of

-Case 1:15-cv-O5-8i4-.JPO Document 133-2"'Filed 11/16/18 Page 58 of 92
Case l:l5-cv-O5814-JPO Document 43-4 .Filed 09/30/16 Page 5 of 30

, Ca.se 1:14-cr-00399~»EN\/ Document 166 titled 11/02/15 Page 5 ct 30 Page|D #: 810

the Securities Exchange Act of 1934, they were required to file a Schedule l3D With the SEC.
Schedule 13D reported the acquisition and other information within ten days after the purchase
The schedule was filed With the SEC and was provided to the company that issued the securities
and each exchange on which the security was traded Any material changes in the facts
contained in the schedule required a prompt amendment

14. The term ‘_‘nomi'nee_";’ in the securities fraud Conte'xt refuted to a person or

mrotheripr.opcrti'es:we“re; transferred in order to facilitate

 

finn into whose name :sectajij
transactions, While concealing the customer asthe actual owner. A “nominee accoun "’ W"as a
type of account in which a stockbroker held shares belonging to clients in the name of a sham
entity or another individual. The use of nominees and nominee accounts Was designed to
conceal the true ownership interest of the customer.

lS. “Microc-ap” or “penny” stocks referred to stocks of publicly traded U,S.
companies which have a low market capitalization Microcap stocks were often subject ~to price
manipulation because they were thinly traded and subject to less regulatory scrutiny than stocks
that traded on notable exchanges Additionally, large blocks of microcap stock were often
controlled by a small group of individuals, which enabled those in the group to control or
orchestrate manipulative trading in those Stocks.

16. A “pump and dump” scheme was a scheme where a group of individuals
who control the free trading or allegedly unrestricted Shares, also referred to as the “float,” of a
microcap company fraudulently inflated the .Share price and trading volume of the targeted public
company through, inter alias Wash and matched tra'dcs, false and misleading press releases land
paid stock promotions When the target eompany"s share price reached desirable levels, the

individuals sold their free trading shares for substantial financial gain.

Case 1:15-cv-95-814-.]PO Document '13'3='2' Filed 11/16/18 Patge 59 of 92
_ Case 1:15-Cv-05814-.1PO Document 43-4 Filed 09/30/16 Page 6 of 30
. Case l:lA~cr~OOB§Q-ENV Document 166 Filed 1002/15 Page 6 cf 30 Page|D #: 811

17. Wash trades were purchases and sales of securities that matched each
other in price, volume and time of execution, and involved no change in beneficial ownership.
For example, a wash trade took place when lnvestor A bought 100 shares at $5.00 per share of
Company A through Broker A While simultaneously Selling 100 shares at $5 .00 per share of
Company A through Broker B. Matched trades were similar to wash trades but involved a
related third person or party who',p'laced one side of the trade For eX-ample,. a matched trade took
place When lux/ester A;bou.g.ht 100 shares at $5.00 per share of'Contpany A through a br.olc'er; . 4
while lnvestor B, who coordinated with Investor A, simultaneously sold 100 shares at "$5.00 per
share of Company A through a broken Bcth wash trades and matched trades were used to create
the appearance that the stock price and volume rose as a result of genuine market demand for the
securities
IV. The Praudulent Market Manipuiation Schemes

n 18. ln or about and between October 2012 and July 2014, the defendants
ABRAXAS J'.` DESCALA, also known as “A.l Discala,” IRA SHAPI`RO, CRAIG
.TOSEPHBERG, also known as “Jobo,” KYLE_EN CANE, DARREN GOODRICH, DARREN
OFSINK and MICHAEL MORRIS, together with others, agreed to` defraud investors and
potential investors in CodeSmart`, Cubed, StarStream and Staffmg Group (collectively, the
“Manipulated Public Comp,anies”) by artificially controlling the price and volume of traded

shares in the Manipulated Public Companies through, inter alia: (a) false and misleading press

 

releases; (b) false and misleading SEC _tilings; (c) fraudulent concealment of the defendants’ and
their coconspirators beneficial ownership-; (dg) engineering price movements and trading volume

in the stocks; and (e) unauthorized purchases of stock in accounts of unwitting investors

Case 1:151€\/'-'05814-.]|30 Document 133-2 Filed 11/16/18 Page 60 of 92
Case l:l§-cv-05814-JPO Document 43-4 Filed 09/30/16 Page 7 of 30
- Case l:l4-cr-00399-ENV Document 166 Filed 11[02}15 Page 7 of 30 P_agei[) #: 812

A. The CodeSinart Manipulation Scheme

(i) Control oi" the Purnoitedlv Unrestricted Stocic l

19. ln April 2012, First Ind ependence filed a Forni S-l With the SEC to
register an offering of 3,000,000'shares of its stock, Which Was made effective on August 7,
20.12. In or about January 2013, despite projecting an extremer pes`simistic outlook in prior
SEC filings Fi.-r-st Indepen__den_ce sold its entire lot of 3, 000, 000 shares to twenty-four
shareholders based primarily in _I*`lorida, for $0..0115 p;_er share," leisng $34 51111.1`01 the company
The 3',0`(10,‘000" shares were registered with First Independence’ s transfer agent on February 7,
2013. The Forrn S-l did not authorize any subsequent distribution of those shares to others or to
the general public

20. From February 2013 through April 2013, there Was no public trading of
First Independencc’s stock. On or about May 3, 2013, CodeSmart, a private company, was
acquired by First Independcnce, a shell public company, in a reverse merger. Following the
reverse merger, the new company operated under the CodeSmart name.

21. ln or about May 2013, the defendants ABRAXAS J. DISCALA, also
known as “AJ Discala,” CRAIG JOSEPHBERG, also known as “Jobo,” and MICHAEL
MORRIS, together with others, purchased the 3,000,01)0 purportedly unrestricted shares at,
$1).023 per share from the aforementioned twenty-four shareholders The defendant DARREN
OFSINK, Who received 125,000 shares, received the new stoch certificates and enabled
DISCALA, JOSEPHBERG, MORRIS and their co-conspirators to conceal their beneficial
ownership interest in the 3,000,(100 shares by distributing the shares acrcss a number of co-
conspirators and by placing them in nominee accounts designed to conceal the true beneficial

owners of the shares On June ]4, 2013, CodeSrnai't implemented a Z-for-l forward stock split

Case"i:-lB-cv-OBSlA,-.]PO Document 133-2 Filed 11/16/18 Page 61 of 92
Case 1:15-<;\/-05814-JPO Document 43-4 Filed 09/30/16 Page 8 of 30
-' Case l:l4~crw00399~ENV Document 166 Fi!ed. 11/02/15 Page 8 01‘30 Page|D #: 813

of its common stock which caused the 3,000,000 shares controlled by DlSCALA and his co-
conspirators to double to 6,000,000 shares

(ii) The anp and Dnrnp Scliemes

22. After gaining control of CodeSrnait’s purportedly unrestricted shares, the
defendants ABRAXAS J. DISCALA, also known as “AJ Discala,” IRA SHAPIRO, CRAIG
JOSEPHBERG, also known as “Jobo,” DARREN OFS]N__K and MICI-IA_EL MORR_IS, together
and dumps. The first pump and dump occurred between approximately May 13, 2013 and
August 21, 2013. During this first period, the CodeSmart Co-Conspirators manipulated
CodeSmait’s stock price by raising it from $l .77-t0 a high of $6.94, before causing it to drop to
$2.19. The second pump and dump occurred between approximately August 21, 2013 and
September 20, 2013. During this second period, the CodeSmart Co-Conspiratorsmanipulated
CodeSmart’s stock price by raising it from $2.19 to a high of $4.60, before'causing it drop to
$2.13.

23. CodeSmart’s market capitalization at its highest closing price of $6.94 per
share on July lZ, 2013 was $86,3"47,800. However, that same day, CodeSmart filed with the
SEC an amended Forrn IO-K, signed by the defendant IRA Sl-IAPIRO, in which CodeSr_nart _
listed only $6,000 in total assets, $'7,600 in revenue and a net loss of $103,141. By December
30, 2013, CodeSmart’s stock Was trading at $0.66 per share, and on July 9, 2014, CodeSmalt’s

- Stock closed at $0.01 per share. n

24. In furtherance of the C_odeSmalt stock manipulation scheme, the

CodeSmart Co~Conspirator's coordinated their trading activity with the issuance of company

press releases, a number of which contained false and misleading information These press

.._., .»,“.\_..___._._,,.\,~..... . ,...._ .

Case 1:15-cv-05814-.]PO _Document 133-2 Filed 11/16/18 Page 62 of 92
Case 1:15-cv-05814-.JPO Document 43-4 Filed 09/30/16 Page 9 of 30

Case ltl4-cr»00399~EN\/' Document 156 F-i|ed 11/02/:15 Page 9 of 30 Page|`D #: 814

releases, which touted agreements between CodeSmart and Various universities and learning
institutions were issued at an accelerated rate in an effort to generate market interest in the stock.
F or example, on or about May 28, 2013, CodeSmart issued a press release which stated, in part,
that “its CodeSmart University product is the exclusive strategic partner for ICD-lO education
and consulting services to Binghamton University, part of the State University of New York
(‘SUNY’) system, which will exclusively market and provide Cod'ejS-mart Univ.e_r_sity products to
their students in the Scho~ol for Co_nt_-i'nuing Education.,” Contrary to this representation
CodeSmai-t was not the “exclusive strategic partner” for ICD-IO education courses at
Binghamton University because Binghamton‘University also offered courses through other
providers and had no plans to exclusively market CodeSmart University to its students Upon
issuance of this press release, the trading Volume of CodeSmart’s shares surged to 316,000
compared to 122,400 the trading day before the press release.

25. During the first pump and dump period, the CodeSmart Co-Conspirators
filed and caused to be filed with the SEC forms that contained material misrepresentations and
omissions For exainple, on July 12, 2013, the day CodeSmar't’s stock closed at its highest share
price of $6.94, CodeSmait filed with the SEC an amended Form S~K, signed by the defendant
IRA SHAPlRO, in which CodeSmart estimated “about $10 million in revenues over the
following 12 months from the date of this Report.” On August 19, 2013, approximately one
month later and the day CodeSmart’s stock price had dropped dramatically to $2.50 per share,
CodeSrnart fried with the SEC a _Form 10-Q, signed by SHAPIRO, which stated that the
company did “`not have sufficient funds to fully implement [its] business plan,” and that, if they
did not obtain the funds, CodeSmart “rnay need to curtail or cease [its] operations until such time

as [it has] sufficient funds.”

Case 1:15-cv-05814-.]F’O Document 133-2 Fi’ied 11/16/18 Page 63 of©2
Case 1:15-cv-05814-JPO Document 43-4 Filed 09/30/16 Page 10 of 30

Case 1114-cr~00399~EN\/ Document 166 Filed 11/02/15 Page 10 of 30 PagelD #: 815

26. During the second pump and dump period, the CodeSmai't Co-
Conspirators filed and caused to be filed with the SEC forms that contained material
misrepresentations and omissions For example, on August 26, 201'3, at a_time when
CodeSmart’s stock was rising and closed at $3.10 per share, CodeSmart filed with the SEC a
Form S~K, signed by the defendant IRA SHAPIRO, in which SHAPIRO stated, “If we continue
on the track we are on, l believe we will achieve our revenue and profit goals that were
previously disclosed for 2013 and beyond.’.’ The next day, on Augtist~ 27, 2013', CodeSrnart filed
With the SEC a Form S~K, signed by S,fIAPlRO, in which Co'deSmart announced that
CodeSrnart’s Chief EXecutive Officer, SHAPIRO, had purchased 25,000 shares of the
company’s stock from the public market at the market value of $3.21 per share for a cost of
$80,250. In this SEC filing, SHAPIRO extolled his purchase of CodeSmart stock and stated that
his “stock purchase [was] symbolic of [h.is] confidence in the Company and its mission.” In
reality, SHAPIRO did not pay for the 25,000 CodeSmait shares purchased in his brokerage
account On September 4, 2013, the same day that SHAPIRO paid $81,278 from his personal
bank account to his brokerage firm for the 25 ,000 shares of CodeSinart, the defendant
ABRAXAS .i. DISCALA, also known as “AJ Discala,’_’ directed the transfer of $81,278 from
Fidelis’ bank account, which DISCALA controlled, to SHAPIRO’s personal bank account.

27 . Additiona.lly, during the second pump and dump period, the CodeSmait
Co-Conspirat_ors fraudulently engineered price movements and trading volume in the stocks

through, inter alia, wash trades and matched trades For example, on August 21, 2013, in order

 

to reap profits from CodeSmart stock during the second pump, the C'odeSmart Co-Conspirators
sold approximately 140,000 shares from a trading account at Halcyon that was controlled by

defendant ABRAXAS J. DIS CALA, also known as “AJ Discala," but held in the name of.lane

10

Case 1:15-cv-0581"4-':]PO Document 133-2_"Filed 11/16/18 Page 64 of 92
Case 1:15-cv-05814-JPO. Document 43~4 Filed 09/30/16 Page 11 of 30

Ca.se 1114»cr-00399»ENV Document 165 Filed 11/02!`15 Page 11 of 30 PageiD #: 816

Doe, DISCALA’s administrative assistant whose identity is known to the Grand Jury. Because
there was no genuine market demand to purchase 140,000 CodeSmait shares at this time,
DISCALA directed the defendants CRAIG JOSEPHBERG, also known as “Jobo,” MICHAEL
MORRIS and other co-conspirators to purchase the CodeSmart shares Approxirnately half of
the 140,000 CodeSniart shares sold that day were purchased by JOSEPHBERG, using the Garper
account by MORRIS, using his Hal_cyon account and by other coconspirators and individuals
affiliated with the eo-"con'spirators.-

(iii) Profits at investors’ Excense

28. The CodeSman Co~Conspirators profited by selling CodeSrnait stock,
issued to them at pennies, to Halcyon customers of the defendant CRAIG JOSEPH_BERG, also
known as “.lobo,” and clients of Co-Conspirator 1, an investment adviser representative and
registered broker whose identity is known to_ the Grand Jury. On some occasions, the CodeSrnart
Co-Conspirators sold CodeSmart shares to JOSEPHBERG’s customers at Halcyon and Co-
Conspirator l’s clients without the customers’ and ciients’ knowledge and consent and without
providing them with required disclosures

29. At the same time that the defendant CRAIG JOSEPHBERG, also known
as “Jobo,” together with others, was purchasing CodeSmart stock in Halcyon’s customers’
accounts, JOSEPHBERG was selling CodeSmart stock in Gaiper’s brokerage accounts and the
defendant MICHAEL MORRIS was selling CodeSmart stock in his son’s brokerage accounts
and sharing in the profit from those sales. Specifically, in or about and between May 2013 and
October 2013, Halcyon’s customers purchased approximately 130,000 shares of CodeSmart.

During this same period, JOSEPHBERG sold approximately 86,000 shares of CodeSrnart stock

ll

Case 1:15-0\'/-05'8'14-.]|30 Document I33'-'2 Filed 11/16/18 Page 65 of 92
Case l:lB-C,v-05814-JPO Document 43-4 Filed 09/30/16 Page 12 of 30
Case 1:14~cr-003~99-ENV Document 165 titled 11102/'15 Page 12 of 30 PagelD #: 817

in Garper’s brokerage accounts and MORRIS sold approximately 62,500 shares of CodeSmart
stock in his son’s brokerage accountsl
_ 30. On or about and between May 13, 2013 and August 7, 2013 alone, the

defendants ABRAXAS J'. DIS'CALA, also known as “A_J Discala,” CRAI_G JOSEPHBERG, also
known as “Jo'bo,” M»IC'HAEL MORR-I-S, and their co~conspirators sold approximately 85 9,226
shares of C;od`eSmait in their personal mid;f'amily-accounts while JOSEPI§BERG and Co-
Con'spiratoi_' `l - purchased '8.;1'13:,:5 T? shares ofiGodeS__mait in their customers'?-l and client-st accoimts'=.

31. when coconspirator rs clients eempieieed abe-m lessee they suffered as
the price of CodeSrnart shares dropped, the defendants ABRAXAS J. DISCALA, also known as
“AJ Discala,” IRA SHAPIRO and DARREN OFSINK, together with others, devised a plan to
provide the complainants with additional shares of CodeSmart stock ata price below the publicly
traded market price. To accomplish and justify this fraudulent transfer of 75 0,000 shares to Co-
Conspirator t’s clients, DIS.CALA, _SHAPIRO', OF__SINK and others caused Cod_e_Smart to enter
into a sham consulting agreement with a shell company controlled by Co-Conspirator l and
transferred 750,000 shares of CodeSmart to the shell»coinpany under the guise of consulting fees.

32, The defendants ABRAXAS J. DiscALA, else known es “AJ Diseeia,”
IRA SHAPIRO, CRAIG JOSEPHBERG, also known as “Job'o,” DARREN OFSINK and
MICHAEL MORRIS profited through their fraudulent manipulation of CodeSmait’s stock The
defendants profited as follows: (a) DISCALA profited at least $3 million from trading
CodeSmart’s.stock, Which included $60.0,000 in profit nom an account held in the name of Jane
Doe; (b) JO SEPI~IERG profited at least v$_75»{:).,,'»§(?)00; (c) S;HAP]"RO was paid an annual salary of
approximately $2251,0`.00; ('d) OFSTNK profited at least $300,0'00; and ('e) MORRIS profited at

least $160»,.000, including $13 5,0._00 in profit from an account held in his son.’s name

12

Case 1:15'-cV'-05814-.]PO DocumeTt”t'133-2 Filed 11/16/18_Page 66 of 92
Case 1:15~cv-05814-JPO Document 43-4 Filed 09/30/16 Page 13 of 30

. Case l:l4~cr-00399»ENV Document 166 titled 1.1/02/15 Page 13 of 30 PageiD #: 818

B. 'I`he Cubed Maninulation Scheme

(i) Tlie Forrnation of Cubed

33 .l On March 6, 2014, Northwest, a shell public company with only nominal
assets and no revenues, appointed John Doe l, an individual whose identity is known to the
Grand Jury, the President and Chief Operating Oft`icer of Crackpot, Inc. (“Crackpot”), a private
com-panyt as its soleiofficer and director Craekp.ot marketed itself as `a."‘-developer of a mobile-
fitst information communications technology that offers users a di gita%lvjplationn for the creation
of content that combines text, images, audio, and video.” A Week later, on March 14, 2014,
Northwest filed With the SEC a Fo`rm 8-K explaining that Northwest had changed its name 10
Cubed.

34. On March 24, 2014, Cubed filed with the SE_C a Form 8-K stating that it
had entered into an intellectual property purchase agreement'(the “Asset P.urchase Agreement”)

n with Crackpot pursuant to which_ it acquired intellectual property, specifically a “mobile-first

platform,” from Crackpot. In exchange for this intellectual property, Cubed agreed to pay
Crackpot $350,000 and 2,537,455 restricted shares of Cubed. Cubed had no assets and was a
penny stock at the time of the Asset Purchase Agreement Through this Asset Purchase
Agreement, Crackpot, a private company, effectively became Cubed, a public company On
March 26, 2014, Cubed’s board of directors appointed John Doe 2, an individual whose identity

is known to the Grand Jury, the original founder of Crac_kpot, as the new Chief Executive Officer
and President, replacing John Doe 1.

(ii) The Fraud'glent S-toclc Manipnlation
35. On March 28, 2014, 200 shares of Cubed were sold at $5.00 per share

Based on the $5.00 share price and its outstanding common stock, Cubed had- a market

13

Case '1‘.'1'5-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 67 of 92
Case 1:15-cv-05814-JPO Document 43-4 Filed 09/30/16 Page 14 of 30
Case l:l4»cr»00399»EN\/ Document 166 Filed 11/02/15 Page 14 of 30 Page|D #: 819

capitalization of approximately $150 million On April 22, 2014, after 15 days of no trading
activity, Cubed’s stock began trading in earnest at a price of $5.25; the stock closed that day at
$5 .20.

36. On or about and between April 22, 2014 and April 30, 2014, the
defendants ABRAXAS J. DISCALA, also known as “AJ Discala,” CRAIG JOSEPHBERG, also
known as “Jobo,” KYLEEN CANE and DARREN GOODRICH, together with others
(coll'ectively, the c‘Cu.t')ed Co-Conspirators"’),' were responsible for manipulating the vast majority
_of the trading activity in Cubed through, M, wash trades and matched trades. Specifically,
the Cubed Co-Conspirators purchased more than 50% of the total number of Cubed shares
purchased during this period. The Cubed Co-Conspirators used BD Firm l, where
JOSEPHBERG was employed, and BD Finn 2, where GOODRICH was employed, among other
firms, to execute these fraudulent trades.

37. On or about and between May 2, 2014 and June 29, 2014, law
enforcement authorities conducted a judicially~authorized wiretap of the defendant ABRAXAS
J. DISCALA’s, also known as “AJ Discala,” cellular telephone (the “Discala Wiretap”). The
Discala Wiretap revealed that the Cubed Co-Conspirators used wash trades and matched trades
to manipulate Cubed’s stock price and volume. Rather than generating significant market
interest and causing a quick pump and dump that would elicit regulators’ scrutiny, the Cubed Co-
Conspirators engaged in a scheme that gradually increased the price of Cubed’s stock to give it
the appearance of a legitimate company with genuine and steady market demand for the security.

38. For example, in or about and between April 22, 2014 and May 22, 2014,
the Cubed Co-Conspirators successfully manipulated Cubed’s stock, causing its share price to

` gradually increase from a closing price of $5.20 on April 22, 2014 to a closing price of $5.42 on

14

Case'l:'lB-cV-05814-JPO DcTument 133-2 Filed 11/I6/18 Page 68 of 92
Case l:lB-cV-05814-.JPO Document 43-4 Filed 09/30/16 Page 15 of 30
'Case 1114-cr-00399-ENV Document166 titled 11/02/15 Page 15 ct 30 PagelD=#: 820

May 22, 2014_ During this period, the defendant ABRAXAS J. DISCALA, also known as “AJ
Discala,” controlled the fraudulent manipulation of Cubed’ s stock by directing the price and
volume ot" Cubed’s shares traded on the market For example, on May 5, 2014, DISCALA called
the` defendant DARREN GOODRlCH and stated, “Can you buy a 100 and see if [the other
market maker] moves‘?” GOODRICH complied and then responded, “Yeah, they’re going.” In'
another example, on- May 6, 2014, DISCALA sent a text message to the defendant CRAIG
J¢lSEP-HBERG, also known as ?“J:o'bo,»” stating, “GO 531-. Pl'ease._” That day, Cubed’s stock
closed at $5.32 per share

n (iii) The Escrow Account

39. To successfully execute their fraudulent scheme of causing a controlled

rise of Cubed’s stock, the Cubed Co-Conspirators used one or more escrow accounts that Werc
maintained by the defendant KYLEEN CAN'E to manipulate the price and volume of Cubed’s
stock, For example, on May 9, 2014, during a telephone ca11 between the defendants
ABRAXAS J. DISCALA,' also known as “AJ Discala,” and DARREN GOODRICH,
GOODRICH stated, “Run me through the escrow thing that [CANE] is doing again,” and
DISCALA responded, “Yeah, don’t, she doesn’t even like to talk about it . . . there is no stock in
the 267 [267,000 purportedly free trading shares], and once you get face to face with her, she’ll n
explain it to you[.]” In a follow~up conversation between GOODRICH and DISCALA on May
20, 2014, DISCALA asked, “What did Kyleen [CANE] tell you about the Cube?” and
GOODRlCl-l responded, “She explained the escrows, everything.” On that same day, during-a
telephone~cal.l between DISCALA and Co-Conspirator 2, a corrupt investor whose identity is
known to the Grand Jury, after discussing a conversation between the defendant CRAIG

JOSEPHB:ERG, also known as “Iobo,” and CANE about the escrow account, DIS'CALA

15

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 69 of 92
Case 1:15-cv-05814-JPO Document 43-4 Filed 09/30/16 Page 16 of 30

C'ase 1:14~cr~003.99~ENV Document 166 Filed 11/02/15 Page 15 of 30 F’age|D #: 821

explained his control over Cubed’s share price, and stated, in part, “l’m the [expletive] brake and
the gas, [expletive]. Ifl take my foot off the brake it’s 55 {dollars] tomorrow (Laughter).”

40. On May 23, 2014, due to poor coordination with a co-conspirator, the
defendant ABRAXAS J. DISCALA, also known as “AJ Discala,” briefly lost control of his
manipulation of Cubed’s share price, which caused it to surge from the previous day’s closing
price of $5.42 to an intraday high of $7.05 per share. However, Dl-SC_ALA regained control that
same day. and brought the share price back down to have i-_t close at $6;.3:`0 per share

41. During four telephone calls that day, May 23, 2014, the defendant
ABRAXAS J. DISCALA’s, also_known as “AJ Discala,” control of the price of Cubed’s stock is
apparent During a telephone call that morning, DIS CALA and the defendant KYLEEN CANE
discussed the jump in Cubed’s price to $7 per share, and CANE stated, in part, “We need to keep
it back down now. We need to keep it back down.” Later that day, during a telephone'call
between DIS CALA and Co-Conspirator 2, DISCALA stated, in part, “I talked to Kyleen
[CANE], and we, we don’t want this. We would want 6.35 today, 6.30, something like that, and
then let, let news rip it next week.” DISCALA also called Co-Conspirator 3~, a corrupt investor
whose identity is known to the Grand Jury, to explain the trading in Cubed’s share price, and
stated, in part, “Ye'¢ih like. . .it just looks stupid! It went up, and up, and then it came back, you
know- it’s like, look, if we ended at 6.30, we’re good, I wanna bring it back up to 6.55; 6.55 on
Tuesday, which I can, with some news, right? And just keep stepping it.” Finally, during a
telephone call with the defendant DARREN GOODRICH, DISCALA stated, “So Kyleen’s
[CANE] re-tweaking this thing to 6.35, I just wanted to let you know.”

42. Over the next month, the Cubed Co-Ccnspirators continued to

fraudulently manipulate Cubed’s stock using the escrow account On June 23, 2014, Cubed

16

'Case 1:15-cV-05814-.]PO" Document 133-2 Filed_11/16/18 Page 70 of 92
Case 1:15-cv-05814-JPO Document 43~4 Filed 09/30/16 Page 17 of 30
Case 1:14~cr»00399»ENV Document 166 Filed 11/02/15 Page 17 of 30 Page|D #: 822

reached its highest closing price of $6.75 per share. At $6.7 5 per share, Cubed’s market
capitalization was approximately $200 million, On April 21, 2014, however, Cubed filed with
the SEC a Fonn lO-Q and reported less than $1,500 in cash, zero revenue, negative stockholders’
equity, a net loss of $15,000 and accrued professional fees of $131,824. On July 9, 2014,
Cubed’s stock price closed at $6.60 per share and was, thus, still in the controlled pump phase of
the fraudulent manipulation scheme orchestrated by the Cubed Co-Conspirators when trading
Was halted by the SEC.
l C. The StarStream and Stafring Group_ Maninulation Schemes

43. ln or about and between October 2013 and July 2014, the defendants
ABRAXAS J. leSCALA, also known as “AJ Discala,” CRAIG JOSEPHBERG, also known as
“Jobo,” and KYLEEN CANE, together with others, agreed to fraudulently manipulate
StarStreain’s and Staffrng Group’s stocks by artificially controlling the price and volume of
StarStream’s and Staffmg Group’s stocks through, inter alia, wash trades and match trades.

(i) ' The StaIStreani Manipulation

44. In furtherance of the scheme to manipulate StarStream’s stock, the
defendants ABRAXAS J. DISCALA,_also known as “A.T Discala,” CRAIG JOSEPHBERG, also
known as “Jobo,” and KYLEEN CANE, together with others, coordinated the fraudulent buying

and selling of StarStream’s stock through the use of, inter alia, text messages and telephone calls_

 

45. On May 7, 2014, Co-Conspirator 3 sent a text message to the defendant
ABRAXAS J. DISCALA, also known as “AJ Discala,” stating, “We may need to buy SSET at
close. Ithink EJA has some $. Got get it to 15 cents. LO`L what a j oke.” That day, S-tarS'tream’s
stock price closed at $0.30 on 41,100 trading volurne, a significant decrease from the previous

day°s closing price of $0.48 on 16,200 trading volume. The following day, on May 8, 2014,

1'7

' ~'- Case 1:15-cv-05814-.]PO Document 133-2 Flted 11/16/18 Page 71 of 92
Case 1:15-cv-05814-,_JPO Document 43-4 Filed 09/30/16 Page 18 of 30
Case 1:14-cr-»00399~ENV Document 166 Filed 11/02/15 Page 18 of 30 PagelD #: 823

StarS_tream’s" stock price closed at $0.15 per share, exactly the price proposed by Co-Conspirator

3.
46. On May 13, 2014, before trading commenced, the defendant ABRAXAS

J. DISCAL_A, also known as “AJ Discala,” sent a text message to Co-Conspirator l, stating, “We
got good stuff going. Sset. Shoul_d -be over a buck today.” That day, StarStream’s stock price,
which opened at $0.35 per share, reached an intraday high of $1.05 per share, before closing at
$0.8`0 per share l v

(ii) f _I he Stafiing- Group Manipulation

47. In fuitherance of the scheme to manipulate Staffmg Group"s stock, the
defendants ABRAXAS J. DISCALA, also known as “AJ Discala,’.’ CRAIG IOSEPHBERG, also
known as “Jobo,” and KYLEEN CANE, together with others, coordinated the fraudulent buying
and selling of Staffmg Group’S stock through the use of, i_nt_ei_'_a_l_ig, text messages and telephone
calls.

48. On May 7, 2014, Co-Conspirator l sent a text message to the defendant
'ABRAXAS J. DISCALA, also known as “AJ Discala,” stating, “TSGL is tanking. We still
good‘?” In response, DISCALA stated, “Yes. Bny all u can at 20 or better. We’re cleaning it
up.” On May 7, 2014, Staffing Group’s stock price closed at $0.25 on 17 8,300 trading volume, a
significant decrease from the previous day’s closing price of $0.36 on no trading volume. _

49. On May 16, 2014, the defendant ABRAXAS J. DISCALA, also known as
“AJ Discala,” sent a text message to the defendant CRAIG JOSEPHBERG, also known as
‘-‘Jobo,” stating, “Call in victors tsgl. Supposed to be good til cancel. This shot affects us.” On
May 16, 2014, the trading volume in the Staffing Group was 13,50`0 compared to l,700 on the

previous trading day and .2,5 00 on the following trading day.

18

Case 1:15-cv-058141.']PO Document 133-2 ' 1-“l|ed 11/16/18 Page 72 _of 92
Case 1:15-cv-05814-JF?O Document 43-4 Filed 09/30/16 Page 19 of 30

Case 1114-cr-00399~E.NV Document 166 Flle~d 11!02!15 Page 19 cf 30 PagelD #: 824

.50. On May 30, 2014, the defendant ABRAXAS J. DISCALA, also known as
“AJ Discala,” sent a text message to Co-Conspirator 3, stating, “Buy 5k more ts [TSGL] market
im gonna get this thing flying.” _On May 30, 2014, Stafflng Group’s stock price closed at $0.42
per share on 187,3 00 trading volume, which was almost double the closing price of $0.23 on

6,000 trading volume on the previous day.
BCQWT__ONE
(Consp`iracy to Commit Securities Fraud -
the Manipulated 'Pub=lic- Coinpanies)

51. The allegations contained in paragraphs one through fifty are realleged
and incorporated as though fully set forth in this paragraph

52. In or about and between October 2012 and July 2014, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants ABRAXAS J. DISCALA, also known as “AJ Discala,” l'RA SHAPIRO, CRAIG
JOSEPHBERG, also known as “Jobo,” KYLEEN CANE, DARREN GOODRICH,'. DARREN
OFS`]NK and MICH.AEL MORRIS, together with others, did knowingly and willfully conspire
to use and employ manipulative and deceptive devices and contrivances, contrary to Rule 10b-5
of the Rules and Regulations of the United States Securities and Exchange Commission, Title 17,
Code of Fedcral chulations, Section 240.10b-5, by: (a) employing devices, schemes and

artifices to deii'aud; (b) making untrue statements of material fact and omitting to state material

facts necessary in order to make the statements made, in light of the circumstances under which

` they were made, not misleading; and (c) engaging in acts, practices and courses of business

which would and did operate as a fraud and deceit upon investors and potential investors in the
Manipulated Public Companies, in connection with the purchase and sale of investments in the

Manipul-ated Public Companies, directly and inclirectly, by usc of means and instrumentalities of

19

Case 1:15-cv-05'8'I4'-.]PO Document 133-2 Filed 11/16/18 Page 73 ot 92
Case 1:15-cV-05814-JPO Document 43-4 Filed 09/30/16 Page 20 ot 30
Case li.lA‘er~OOSQQ~ENV Document 166 Filed 1;1/02/15 Page 20 of 30 PagelD #: 825

interstate commerce and the mails, contrary to Title 15, United States Code, Sections 78j (b) and
78ff.
53. In furtherance of the conspiracy and to effect its objects, within the

Eastern District ofNew York and elsewhere, the defendants ABRAXAS J. DlSCALA, also
known as “AJ Discala,” lRA SHAPIRO, CRAIG JOSEPHBERG, also known as “Jobo,”
KYLE'EN= CANE, DARREN GOODRICH, DARR-_`EN OF:S_INK and MICI-IAEL M?ORRJS,
together with`:others, committed and causedi _ be :cdiinnitted°, among others the following:

a. On or about June 4, 2013, SHAPIRO sent an email to John Doe 3,
a representative of Ramapo College of New Jersey whose identity is known to the Grand Jury,
copying two of SHAPIRO’s cclleagues, whose identities are known to the Grand Jury, and
stated, in part, “My apo.logies on'behalf of QODESMART. We did not know about that
language you [sic] were allowed to use and certainly will consult with you next time we do a
promotion This is all done in a spirit of promoting business opportunities for you as a partner.”

b. ` on or about August 15, 2013, DISCALA signed a purchase
agreement on behalf of Fidelis whereby he sold 25,000 shares of CodeSmart common stock to
Victim l, an individual whose identity is known to the Grand Jury, for $3,500 at a purchase price
of $0.14 per share.

c. On or about August 27, 2013, SHAPIRO iiled with the SEC a
Form S-K on behalf of CodeSmart and stated that he had purchased 25 ,000 shares of the

cornpany’s stock from the public market at the market value of $3.21 per share for a cost of

'$80,250.

20

Case 1:15-cv-05314-.]PO Document 133-2 Filed 11/16/18 Page 74 ot 92
Case 1:15-cv-05814-JPO Document 43-4 Filed 09/30/16 Page 21 ot 30
Case l:lA»er-ODSQQ~ENV Document 166 titled 11/02/15 Page 21 of 30 PagelD #: 826

d. On 01' about October 1'7, 2013, OFSINK caused an email to be sent -
to SHAPIRO, Which entail attached a sham consulting agreement, a CodeSmart board consent
form approving the consulting agreement in exchange for 7 50,0'00 shares, and an instruction
letter to transfer 750,000 shares of CodeSmart to a shell company

e. On or about May 6, 2014, during a telephone call between

DISCAL_A and GOODRICH discussing the trading of Cubed shares, DISCALA inquired,_ in part

 

“Ca'n you get [your trader] off that 451? He-’ s killing the box, ” adding-, “l't’s 526, he’ _s` in the
middle of the 5’s at 451[.]"’ and GOODRICH responded, in part, “Where do you want hi'm? l’ll
call him right now.”

f. On or about May 12, 2014, during a telephone call between
DISCALA and'Co-Conspirator 2, Co-Conspirator 2 stated, in part, “We should start sending n
[JOSEPHBERG] morons, by the way. We could trade for free, you know, send him a moron,

you know, a guy you don’t know'and then we’l‘l just buy stocks and if they don’t go up by the

_end, we’ll buy, lik_e_, options - Twi'tter options - that expire in, like, a day. Either we’ll make like

twenty times or we’ll just give him the stock.”

g, On or about May 17, 2014, during a telephone call between
DISCALA and Co-Conspirator 3_, DISCALA stated, in part, “So our deal is going to pay the
Cube two-finy, cause these guys can’t generate revenue, so l’rn going to generate it mysel .”

h. On or about May 20, 2014, during a telephone call between
DISCALA and GOODRICH about the escrow account and Cubed trading, GOODRICH stated,
in part, “[Y]ou did a perfect job_ ' treating it out of [CANE’-s] mouth, that makes sens.e."7

i. On or about May 2`0, 2014, during a telephone call between

DISCALA and Co~Conspirator 2, DISCALA stated, in part, “Right, because`l’m the [expletive]

21

 

Case 1:15-'0\/-“0581'4-.]|30 Document"IBS-2 Filed 11/16/18 'P'atge 75 ot 92
Case 1:15-cV.-05814-JPO Document 43-4 Filed 09/30/16 Page 22 of 30
Case l:lA¢cr-OOS§S-ENV Document-166 Filed 11/02/15 Page 22 ot 30 F’agelD #: 827

brake and the gas,> [expletive]. If 1 take my foot off the brake it’s 55 [dollars] tomorrow
(Laughter).”

j. On_ or about May 21, 2014, during a telephone call between
DISCALA and CANE, CANE stated, in part, “You know [the lnves-tor Relaticns/Public
Relations guys are] going to be doing it and I also just talked to two people that are gonna
Probably going to put in another half a_ million into Cubed for some interim, internnmoney.”

kl On or'about_May,fZZ; 2014,'du1‘-ing a telephone ca11 between
D`lS-CALA and JOSEPHBERG, JO'"SEPHBERG stated,' in part, “'i don’t want:t'o bc the only one
buying today. l heard it looks very bad for a broker to be the only one buying, that’s whatI

heard.”

l. Ori or about May 27, 2014, during a telephone call between
DISCALA and CANE, CANE stated, in part, “Well it’s um, it’s gonna start happening.. . . I
don’t know if the press has even come out yet. rfhere°s gonna be a release today . . . on the . . .
acquisition . . . we’re having a conference call in about 30 minutes with the first PR that’-s gonna
go out - the PR group.”

m. On or about May 29, 2014, during a telephone call between
DISCALA and GOODRICH, DISCALA stated, in part, “No, just buy 100 and stay under 43. I’ll

have the other guys move up.”

n. On or about June 6, 2014, during a telephone call between
DISCALA and Co-Conspirator 3, Co-Conspirator 3 stated, in part, “We don’t need to go up
every fexpietive] day, but the bottom line iis, you iknow, we’re Eexpleti've"] supp citing the
stock[.]”

(Title 18, United`States Code, Sections 371 and 3551 g siq.)

22

Case 1:15-'Cv-05814-.]PO DocumenT133-2 Filed 11/16/18` Vage 76 of 92
Case 1:15-cv-05814-JPO Document 43-4 Filed 09/30/16 Page 23 of 30
. Case l:lA~cr~OOSQS-ENV Document 166 Filed 11/02/15 Page 23 of 30 PagelD #: 828

MIDMQ
(Conspiracy to Commit Mail Fraud and Wire Fraud -
the Manipulated Public Cornpanies)

52. The allegations contained in paragraphs one through fifty are realleged
and incorporated as though fully set forth in this paragraph

53. ln or about and between October 2012 and July 2014, both dates being
approximate and inclusivej Within the EastemijD.istrict of New Y-ork and elsewhere, the
defendants ABMXAS: J'. DISCALA also known as “A.T Discala,” l-RA SHAP-IRO, tC__RAIG
JOSEPHBERG, also known as “.lobo,” KYLEEN CANE, DARREN GOODRICH, DARREN
OFS]NK and MICHAEL MORRIS, together with others, did knowingly and intentionally
conspire:

a. to devise a scheme and artifice to defraud investors and potential
investors 'm the Manipulated Pub_lic Companies, and to obtain money and property from them by
means of materially false and fraudulent pretenses, representations and promises, and for the
purpose of executing such Scheme and artifice, to cause to be delivered matter and things by
FedEx Corp. (“FedEx”) and other private and commercial interstate carriers according to the
direction thereon, contrary to Title 18, United States Code, Section 1341; and

b. to devise a scheme and artifice to defraud investors and potential
investors in the Manipulated Public Companies, and to obtain money and property from them by
means of materially false and fraudulent pretenses, representations and promises, and for the
purpose of executing such scheme and artifice, to transmit and cause to be transmitted by means
of wire communication in interstate and foreign commerce mitings, signs, signal-s, pictures and
sounds, contrary to Title 18, United S_tates Code, Seotion 1343.

('l`itle 18, United States Code, Sect?ions 1349 and 3551 e_t _s,e_q.)

23

Case 1:15'-'Cv'-05814-.]PO Document 133-2 Fi|eo| 11/16/18'Tage 77 of 92
Case l:l§-cv-05814-_JPO Document 43-4 Filed 09/30/16 Page 24 of 30
Case l:lA-cr-OOBSQ-ENV Document 166 Filed 11/02/15 Page 24 of30 PagelD #: 829

COUNT THREE
(Securities Fraud - CodeSmart)

54. The allegations contained in paragraphs one through thirty-two are
. realleged and incorporated as though fully set forth in this paragraph

5 5. ln or about and between October 2012 and July 2014, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendaht`:si: _ABRAXAS J. DI'SC'ALA, also known as “AJ Discala,”~ IRA S:HAPJRO, CRAIG
JOSEPI*I]B;E=RG, also known as “Jobo,” DARREN OFSINK and MICHAEL MORRIS, together
with others, did knowingly and willfully use and employ one or more manipulative and
deceptive devices and contrivanoes, contrary to Rule 10b-5 of the Rules and Regulations of the
United States Securities and Exchange Commission, Title l7, Code of Federal Regulations,
Section 2401-1 0b~5, by-: (aj employing one or more devices, schemes and artifices to defraud;. (b)
making one or more untrue statements of material fact and omitting to state one or more material
facts necessary in order to make the statements made, in the light of the circumstances in which
they were made, not misleading; and (c) engaging in one or more acts, practices and courses of
business which Would and did operate as a fraud and deceit upon one or more investors or
potential investors in CodeSrna`rt, in connection with the purchases and sales of investments in
CodeSmait, directly and indirectly, by use of means and instrumentalities of interstate commerce

and the mails

(Title 15, United States Code, Sections 78j(b) and 78ff; Title 18, United States

'Code, S-ections 2 and 3551 et __s§_cl.)

24

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 78 of 92

Case l:lS.-cv-OSSl¢l-.JPO Document 43-4 Filed 09/30/16 Page 25 of 30
Cnse l:lA~er»OOSQ§'-»ENV Document 166 Filed 11/02/15 Page 25 of 30 PagelD #: 830

@UNT FOUR
(Securities Fraud - Cubed)

56.. The allegations contained in paragraphs one through eighteen and thirty-
three through forty-two are realleged and incorporated as though fully set forth in this paragraph

57. ln or about and between March 2014 and July 2014, both dates being
approximate and inclusive, within the Eastern District ofNew York and elsewhere, the
defendants ABRAXAS J. DISCALA, also known as “AJ Discala,"’ CRAIG JOS,EPHBERG', also
known as “.lobo,” KYLEEN CANE and DARREN GOODRICH-, together with others, did
knowingly and Willfully use and employ one or more manipulative and deceptive devices and
contrivances, contrary to Rule 10b-5 of the Rules and Regulations of the United States Securities
and Exchange Commission, Title 17 , Code of Federal Regulations, Section 240.10b-5, by: (a)
employing one or more devices, schemes and aitifices to defraud; (b) making one or more untrue
statements of material fact and omitting to state one or more material facts necessary in order to
make the Statements made, in the light of the circumstances in Which they Were made, not
misleading; and (c) engaging in one or more acts, practices and courses of business which would
and did operate as a fraud and deceit upon one or more investors or potential investors in Cubed,
in connection with the purchases and sales of investments in Cubed, directly and indirectly, by
use of means and instrumentalities of interstate commerce and the mails.

(Title 15, United States Code, Sections 78j(b) and 78ff; Title 18, United States

Code, Sections 2 and 3551 e_t M.)

CoUNrs FIvE ‘THROUG-H ELEVE_N
(Wire Fraud)

58. The allegations contained in paragraphs one through fifty are realleged

and incorporated as though fully set forth in this paragraph

25

Case 1:'15-cV-05814-.]PO Doc[]'r?tént 133-2 Filed 11/167T8 `Page 79 of 92
Case l:l§-cv-05814-JPO Document 43-4 Filed 09/30/16 Page 26 of 30
Case l:l4vcr-0039'9"ENV Document 166 titled 11/02!16' Page 26 of 30 P'agelD #: 831

59. In or about and between October 2012 and July 2014, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants ABRAXAS J. DISCA`LA, also known as “AJ Discala,” CRAIG JOSEPHBERG, also
known as “Jobo,” and DARREN GOODRICH, together with others, did knowingly and
intentionally devise a scheme and`arti'fl_ce to defraud investors and potential investors in the
Manipulated Publie Compa'nie_s, and §t`o obtain §'mo_ne_y' and property nom them by means of
materially false and fraudulent pretenses_, representations and promises-».

60. On or about the dates set forth below, for the purpose of executing such
scheme and artifice, the defendants ABRAXAS J. DISCALA, also known as “A.l Discala,”
CRAIG JOSEPHBERG, also known as “Jobo,” and DARREN GOODRICH, together with

others, did transmit and cause to ,be transmitted, by means of wire communication in interstate

and foreign commerce, writings, signs, signals, pictures and sounds, as Set forth below:

 

 

 

 
  

FIVE DIS CALA 0`5/09/2014
Conspirator 3 discussing inter alia, the
manipulation of Cubed’s stock.

 

 

SIX DlSCALA and 05/09/2014 Telephone call from DIS CALA to
GOODRICI-I discussing, inter alia, the
GOODRICH manipulation of Cubed’s stock.

 

 

SEVEN DISCALA 05/09/2014 Telephone call from DISCALA to Broker 1,
an individual whose identity is known to the
Grand Jury, discussing inter alia, the
manipulation of Cubed’s stock.

 

EIGHT DISCALA 05/09/2014 Tel'ephone call iime DISCALA to Co-
C'onspirator 2 disc.u's'shig, inter ah"a, the
manipulation of Cub'ed’s and StarStrearn’s
stocks_

 

 

 

 

 

 

26

Case 1115-CV-05814-.]PO Doe‘l]ment 133-2 Filed 11/1_6718` Page 80 of 92
Cas_e l:lS-cv-05814-JPO Document 43-4 Filed 09/30/16 Page 27 of 30

Case l:l4~cr~00399~ENV Document 166 Filed 11/02/15 Page 27 of 30 PagelD #: 832

 

 

 
   

'»f'=e.'q'

NINE DISCALA 06/12/2014 Telephone call from DISCALA to Trader l,
' an individual Whose identity is known to the

Grand Jury, discussing, inter alia, the

manipulation of StarSt-ream’s stoc`k.

 

 

 

 

 

 

TEN DISCALA and ` 06/12/2014 Telephone ca11 from DISCALA to
JOS_EPHBERG discussing, inter alia, the
JOSEPHBERG manipulation of_StarStream’s stock,
ELEVEN msan 06/1'2/2014 Telajrnone\¢an nom m§s.cAI.A re C-o-

Con`spirator 3 discussinjg, inter a_l_`i_a_, the ,
manipulation of CodeS'mart’s, Cubed’s and
StarStream’s stock.

 

 

 

 

n
(Title l8, United States Code, Sections 1343, 2 and 3551 it §§q.)
CR]MINAL FORFEITURE ALLEGATION
61. The United States hereby gives notice to the defendants ABRAXAS .l.
DISCALA, also known as “AJ Discala,” IRA SHAPIRO, CRAIG JOSEPHBER_G,'also known as
“Jobo,” KYLEEN CANE, DARREN GOODRICH, DARREN OFSINK and MICHAEL
MORRIS that, upon conviction of any of the above-charged offenses, the government will seek
forfeiture, in accordance with Title 18`, United States Code, Section 981(a)(1)(C) and Title 28,
United States Code, Section 2461(0), of any property, real or personal, Which constitutes or is
derived from proceeds traceable to any of the above-charged offenses, including but` not limited
to the-following
a. a sum of money in United States currency, in~an amount to be
determined at trial, for which the defendants will be jointly and severally liable;
b. real property and premises known as 10 Vincent Place, Norwalk,

Connecticut, and all proceeds traceable thereto 3

27

Case'l:lB-cV-058l4-.]PO Document 133-2 Filed 11`/1`6/18 Page 81 of 92
Case 1:15-cv-05814-JPO Document 43-4 Filed 09/30/16 Page 28 of 30
Case l:l4~cr-00399~ENV Document 156 i'-"iled 11/02/3.5 Page 28 of 30 PagelD #: 833

c. approximately $73,500.00 formerly on deposit in Bank of America
Account No. 385015350211 held in the name of OmniView, and seized pursuant to a court-
authorized seizure warrant on or about July 15, 2014, and all proceeds traceable thereto;

d. approximately $49,486.99 formerly on deposit in Bank of America
Account No. 3 85019351669 held in the name of DISCALA, and seized pursuant to a court-
authorized seizure Wairant on July 15, 2014, and all proceede traceable thereto;

e. approximately $'135-,946;651 formerly orr deposit in Banlc of Amei:i'ca
Account No. 38501935 l 834 held in the name of a nominee ofDlSCALA, and seized pursuant to
a court-authorized seizure warrant on July 15, 2014, and all proceeds traceable thereto;

f. approximately $27,186.35 formerly on deposit in Bank of America
Account No. 3 8019351847 held in the name of a nominee of DISCALA, and seized pursuant to a
court-authorized seizure warrant on July 15, 2014, and all proceeds traceable therto.

62. lf any of the above-described forfeitable property, as a result of any act or
omission of the defendants ABRAXAS J. DISCALA, also known as “AJ Discala,” IRA
SHAPIRO, CRAIG JOSEPHBERG, also known as “Jobo,” KYLEEN CANE, DARREN
GOODRICH, DARREN OFSINK and MICHAEL MORRIS:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided

without difficulty;

28

C§Se 1:15-CV-05814-.]PO "Do'cument 133-2 Filed lI/16/18 Page 82 of 92 ""'"°
Case 1:15-cv-05814-.JPO Document 43-4 Filed 09/30/16 Page 29 of 30
Case l:l~'l-cr-»OOSQQ~ENV Document 156 Piled 11/02/15 Page 29 of 30 PagelD #: 834

it is the intent of the United States, pursuant to Title Zl, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(0), to seek forfeiture of any other
property of the defendants up to the Value of the forfeitable property described in this forfeiture

allegation

(Title 18, United States Code, Section 9'81(a)(l)(C); Title 21, United States Code,

Section 853'(p); Title 28, United State_s Code, Seoti'on- 2461(.0))

A TRUE BILL

 

RoBERT L. anew
UNITED sTATEs ATTORNEY
EAsTERN pistch oF NEW YoRK

29

‘CaSe 1:15-cv-05814-.]PO" Document 133-2 Fi|`ec`fll/lG/l8 Page 83 of 9`2"

CaSe 1:15-cv-05814-JPO Document 43-4 Filed 09/30/16 Page 30 of 30

sensed §§ losses .w.,e sneed .e_=§ .o §§§w

 

 

w new
im© 1111111111111111111111111111111111111
l l l 1 8~ Q.w llllllllllll re
_Ae_e lllllllllllllllll m..=`.. reed zone E rS~.E
§§mmm.es~ .
........... l ne
.-.S 35 w

 

558 m _r.o.w.: § _,H §§ m d.m.: § .e mesa a 33 ss ~.. §§ di
@@a§m di x ,.o.m.p § 9 unwise §§ 3 ..o_m.: f .,©

,_HZ§HUHQZ~ UZW_QHMMMLDM

seemed

 

:~e am .YMV~U%~Q .~._m§m€~

__ __ QQ.EE>~<. mo mmw§tm mmEZD umw
_zo~w§m §§o
Mmow >Ez he anne §Em<m

HMDOU HUE,HMHQ m@mr<,w._m DH,HHZD

§sz :-@ gm mo 3 az aaa §§

nom QMm add ..m

 

mem we named em a mm emma edmond ann @B, EQEBQQ >zm-@@mee-e..e§ memo

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 84 of 92

EXHIBIT 5

_..,_.¢-- -_,. .....» ~

» ~~.-;: m.»~»- ’- :-/- .

"Case 1:15-cv-'0581‘4-';]PO Document 133-“2""'Filed 11/16/18 Page' 85 of 92
Case l:lS-cv-05814_-.JPO Document 43-5 F.i|ed 09/30/16 Page 1 of-5

RELEASE AGREEMENT AND N'OMOLICITATION‘

THIS RELEASE AGREEMENT AND NON-SOLICITATION (l§i_ris “-R§le_o,gg”), dated as
o_f February 2`6, 2014 (the “Effeetive Date”), is made and entered;. into by and among ;.[oseph~
Wagner (“Wagner”), XA, The Experiential Agenoy, Ine. (“XA”) and CMG Holdin_gs, In'e,
(‘-‘C~M'G°’) (coll`e'dtitfely, the “Parties”).

RECITALS

A- WHER_EAS._ Wagner and ':XA_, a whalilyf owned subsidiary of'CMG, entered into
an Amended and Restated Exei:_utive:-Employment Agreement with arr.=e&eetiv'_e; date "o`f; April 1,
Z_GOSJ (th`¢ ‘-‘Emplo'yment Agreement"=t)

_B. WHERIBAS,`Seetion 3{-i] of the Einployment Agreement referenced lucentiue-
Comp_énsation to be paid under a “Performano'c Based Ineenti.ve P.lan" maintained by XA {th`e
“Plan”);

C. WHEREAS, Wagner claims that, as of July l, 2013, he is owed $212,784 in cash
and $212,784 in stock under/the Plan (the “Incentive Compe`rlsat`io`r`i"-)`;`

D. “HJESREAS, XA claims that the Plan was never~adopted;

E. WHEREAS,_a__dispute exists between.Wagner..and~XA Gnl_l¢¢rtlif_lg -Who'tiier the
Plan was adopted and whether Wagner is entitled to be paid the Incentive Compensation (the
“Dispute”); and

F. WI-IEREAS, the Parties desire to resolve the.-.Dispute. without any admission of
liability by any Party and Witlrout the expense of litigation by entering into this Releas'e.

NOW, THEREFORE, in consideration of the mutual premises and covenants contained

` herein and 'for other good and valuable consideration the receipt and adequacy of which is~"

hereby acknowledged intending to be legally bound, the Paities hereby agree as follows:

l. lnoorgoratign gf- Eeeiral_s. T-he Recitals set forth above are hereby incorporated into and
made a part of this Relea'se by this reference

2. Bayr_u§m__tg_%§agn§£. As of the:EffeotiYe Date; XA:and CMG~.hereby agree to pay to

Wagner or his designee $'1'5'0,'000 in cash upon execution of~ this `Role"as`e (the “Fjg`pds”)_.

3. Release. Subjeat to full performance of the express oonditiorr.oontained in §§g-' zion 2
herein, Wagner hereby~:.,forever releases and discharges -XA~ and CMG and their managers,
me'nibers, officers,_ `jia-r`tiiers, sharéli'oldei's,_ directors emplpyees and other agents (eae_I*-i:, a
“R¢Jcased Pmy"’),-. finn and against any and all- -debts, causes _o_f;- action sure Pr@¢¢adiitse
judgments, damaged obligations~;and_ liabilities whatsoever-of every-idnad'=-an'd--nature that Wagner
has or could have had '-a's' off-the Effeeti've' Dat'e With respect to_ the Ine_eiitive Compensafion
(colieetively, the “Re'e' `e` `-f` '- `

 

' Case 1:15-cv-05*314-.]PO Document 133:2 "Fi|'ed 11/16/18 Page 86 of 92

Case l:lB-Cv-05814-JPO Document 43-5 . Fi.led 09/30/16 Page 2 of 5

4 Ngn»-Solgcitgg Wagner hereby covenants and agrees that, subject to the condition set
forth herein during his employment with XA and f_`o: a period of sisz (6) months following thc
separation of his employment (t'nr any reason), he shall not solicit or attempt to solicit any client
11fo who 111-doing business with XA at the time cf such tenninstihn, 01- who did business with
XA at anytime `uv`ithin size (ii) inor`filis print t_o_ snc'h termination This non-solicitation provision
shall he of no force or effect if Wagner at the time of Wagner s separm-ion ii“om employment
from XA, 111 not paid (i_) in fail all amounts due to Wagner under the Empldym_ent Agreement-

(cithcr titan lite Incenttve Compensatlcn which' is losing settled hy- -t_h_i`s Reiease) inc-lit °1;1`§, b1'it `n`ct

  

the Ernploymcnt Agccment)

5.` " - to me 'A ent. The Pa.rtie_s hereby agree nnd_.';- acknc_w_ledge that,- 0:;-]1_`1:1' than
the obligatibos set forth 111 Sectiolt 3(i) of the Employment Agreement Which are addressed by
this Relense, the Bmpleyment Agreement remains in full force and effect and Wagner is net
waiving any other rights or claims he may lia-ve theretu'ii;i_er (i_ncluding all misty due t_o Wagner
and deferred by X:A through February 1, 201 4).

 

6. °Misceilah_'eous.

.M. This Release may be amended, modified ,supe'rseded or canceled
only by an insnfu'r'n'cnt` in writing signed li§ each of the Pattie's

b.H H eng§li gs_. The titles and subtitles herein are inserted -f_or convenience of reference
ohi'y, me not a part of this Rel"e'as'e and are to be ignored' in any construction ofthe
provisions h`_e`r_c_`:of.

c. Further Assurn"nces. Ea`ch Party shall hereafter executé and deliver such further
insmifnents and do such further acts and things as may be reasonably required or
reasonably useful to carry out the intent and purposes of this Release and ;a_s are
not inconsistent with the terms hereof.

d. §sccessnrnsnd-_esosas This sense shall.» inure 10 the benefit of.and be..binding
upon the success_ors=and‘-assigns of the Parties.

_:_e,__ _Governing L¢ggy. This Release and the legal relations between the Parties arising
thereunder shall be governed by and conscmed 111 accordance With the internal
laws of the Sta'te of -I`llinoijs-, Without regard to the principles regarding the choice
of law.

 

C " `t‘er= -` ' .Tliis Releaso may he executed 111 one or more counterparts, all of
which shall he considered one and ._t-he'. same agreement, and shall become

 

 

.~ .:- .-_.-.-,1,\¢, .. __.. . .
- .,....__ _'...'._._,.._..._._-.,.,.._ _.. ..~.L-

Case 1:15-'0\/?05*814-'.]|30 Documen`t"T;?B'-`Z 'Filed 11/16/18 Pa_gj§'$? of 92
Case l:lS-Cv-OB,Sl¢l-JPO Document 43-5 Filed 09/30/16 Page 3 int 5

effective when such counterparts have been signed by each Pa_tt-y and delivered to
the other Patty.

g, Se§§;ghili;§;. If st any time subsequent to the date hereof, any provision _af this
Release shall be '§_xeld by atty court of competent j_ur§_sdietign to ibe'illege'l-',-' void e‘r;
unenfbrc'esble, such provision §h`a`ll be rif n'o fhte`e slid eft`eh_t`, hilt the il;l'e_`ghiity or
unenforceability of such ptoz;§i_s_iou shall belle ne effect upon and shall not' nhp_air
the enforceabllltyof any other provlslon tail th1s R'e'Iea_s'e

 
 
 

 
 

represehtstioll, premise or
th`_t`_:_ Perhes With respect th 1211
incorporated shall hpt be bin_

  

i» NQ.EBL NO waiver»-:ef»'sny provision _of;this Release-shall he-d¢¢: med, or shall
°Onslifuf¢, awalver of ally-ether pmvlsmn _

j. Agthnljity. The Pa,tties wertsnt that all corporate 611 ntl~ljer neeesssty organizational
acts have been taken to approve the terms of this R'ele`sse and the sighshirle_s
hereto are dllly,. authorized t_`n executedth Release as _a- B]h,tl?ng and enforceable .
contract Eth P-arty has received independent legal advice from its or his
attorneys with respect-.- to the negotiation cf this Rel`efi'st`: add the advisability df-

executing this Relesse add efly related documents

lN WITNE.SS WHEREOF, the Perties hereto have caused this Reless'e to be executed by
their respective duly authorized officers ss of the deyi laid year first written shove

 

 

 

 

CMG H_OLI)H\IGS, INC. ' `XA§ THE EXPERIENTLAL AGENCY, INC.
By: By: -

Nnme:- _l _ _ Nan'le:

Its: Its:

 

 

  

 

CaSe 1:15-CV/`-05814-`.]PO DOCumenTlSS-`Z `Filed 11/16/18 P_age 88 Of 92
Case lilB-Cv-05814-.]PO Document 43-5 Filed 09/30/16 Page 4 01‘ 5

j.

effective when such comiterparts have been signed by each Party and delivered to
the other Pa~rty.

Segerab§_litv. lf at any time subsequent to the date hereoi`, any provision of this
Relcase shall he held lay any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effest, but the illegality or
unenforceability of such provision shall have no effect upon and shall not impair
the enforceability oi"any other provision of this Release. `

Entire Ag re§ment This Rel_ease constitutes the entire understanding and
agreement of the Partie_s with respect tJo.. the matiers referr `d_ to hemin Any
roprcaentation. Prom:se or so _i__tio1_1, whether whitted or oral "`fweeii or among
the Pa'rties with respect to the 1atier`s referred _t_o herem which is hot wrossly»ao
lacoq:oraced shall not he h rig _0_1`1 the Parties. The P_arties acknowledge that
they -htiv`e not reli',.ed in ehteritt__g= into this Reloos_o, on any representations=,.
promises or conditions not expressly set forth in this Release.

  
  
 
  

go Woiver. No waiver of any provision ofthis Release shall be deemed, or shall
constitute, a waiver of any other provision.

morit§,§. The __Part-ie_s warrant that all corporate or other necessary organizational
acts have been taken to approve the mims of this Rel¢ase `arid the signatories
hereto are duly authorized to; ¢X,.¢cute this Rsles'_se;as; .a binding.ss_d. enforceable
contract anh Party has received independent legal advise from its or his
attorneys with respect to the negotiation of this Rel'ease and the advisability of
executing this Release;and any related documents

IN WITNESS WHEREOF, the P-arties hereto have sausedr.thils Releas`¢ to be executed by

their respective duly authorized officers as of .the=:day and year first eri_tten above.

""CMG HOLD

_/@fm:/N/ -B wit

 

'XA, TIIsEXsERIENTlAL AGENCY,INC. ‘ ‘

  

 

NMBM

a ss _ %._igmg ii "

 

JOE WAGNER

 

1280-l l'4,_3

  

 

CaSe 1.*15“°0\7- 05814- JPO DOCUm'€rT[ 133- 2 Filed 11/16HWage 89 Of 92
15_€\/- 05814 3 __ __ _

’t`i_rursdgy, Febrr-My-Z`I-, 2014

llear.1_--_*__q‘\ifii§>er1-, 000
XA,'-‘¢¥ie-Expg_rieniial'A__gEr-rcy, lhc.

- hear-M§,. imist

Pizt`$im!itto the HELEASEAGREE¢NGENT AND NC\N_-SDL¢UTATION, you are hgrady authorized fd_ w_Tre .
transfer fundsi m tire amouer of$_l£Q,UDD payahie t¢_) roseph Wagner or tiisdesignee.

Per-m‘einna_mmow approval draw award zofprrec,mtr€sa<zfcm:s holdings Grdup,-r'nc.

 

  

 

 

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 90 of 92

EXHIBIT 6

Case 1:15-cv-05814-.]PO Document 133-2 Filed 11/16/18 Page 91 of 92
9,28/2016 CaSe 1115-c-\/ 05814- JPO DOCUM&H}M cm§w|c]:ni|erquQ/SO/l€ Page l Of 2

Ex=,,,_m,_`m,_,=/B-I{ 1 i8k040714_omgholdings.htm CURRENT REPO RT
UNITED STATES
SECURITIES AND 'EXCHANGE COMMISSION
Washington, D.C. 20549

FORM 8-K
CUR_RENT REP‘ORT
Pursuant to Se_'c'ti'on 13 01" 1~5’(d)
of The Sec'urities Exchange Act of 1934

Date of Report: April 7, 2014
(Date of earliest event reported)

  

Hoidmgs, In'c.
CMG HOLDINGS GROUP, INC.

(Exact name of registrant as specified in its charter)

 

Nevada 000-51770 XX-XXXXXXX
(State ofI'ncorporation) (Comrnission File Number) (I.R.S. Employer Identiiication
NQ.)

333 Hudson Street, Sui'te 3_03
New York, New Yo rk 1 0.0:13

 

(Address of principal executive oiiices) (Zip Code)

(6-46) 6884381

 

(Registrant’s telephone no., including area code)

 

(Fon'ner name, former address and former fiscal year, if changed since last report)

Check the appropriate box below i=f the Folm 8-K iiing is intended to simultaneously satisfy the filing obligation of the registrant under
any of the following provisions (see General' Instruction A.2. below):

o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 23 0.425)

0 S;ol-i'ejiting material pursuant §tjo Rul'e' 14a- 12 under the Exc'ha_ng_e Aet (17 C-FR 240.1-`4;1-12)

o lure-commencement communications pursuant to Rule l"4.d-2(b) under the E_xchange Act (17 CFR 240.14_:1-_2(13))
o Pre-:connneneement communications pursuant tci -Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4{c))

 

htipS://WWW-.S`ee.goV/Archi,veslédgaF/.da`ta/~'l 346555"0€10!1='213§@0-14902339#8k040714_6mgho|ding$..him 1/2

Case 1:15-"`6\`/-`05814-.]|30 Documen1`133-2 Filed 11/16/18 "Page 92 of 92

Case 1115-cv-05814-JPO DocuMoetBr;t1 43 6 iled 09/30/16 Page 2 of 2

9/28/20'|6 4 _cmghol i.ngs him

SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT

Item 5.02 Departure of Birectors or Certain Offlcers; Election of Directors; Appointment of Certain Omcers; Compensatory
Arrangements of Certain Oificers.

On April 7, 2014 the Board of Directors (the "Board") ofCMG Holdings Group, Inc. ("CMG Holdings" or the “the Company"),
appointed Glenn Laken, 60, as a member of the Board, Chairrnan of the Board and ChiefExecutive Officer ("CEO"). Acting CEO Jeffrey
Devlin will remain With the company as its Vice-Chairman of the Board.

Over the past 30 years, Mr. Laken has held multiple senior executive positions and created successtill growth strategies in the financial
services sector. His expansive professional experience includes working as an advisor to the 22 billion dollar Ameritech Pension fund,
partnership in a Wall Street specialist Hrm, ownership of a Chicago clearing house with onices nationwide, and the purchase and
restructuring of the Cigarette Racing Team Company. He has also enjoyed success in the area of mergers and acquisitions as an
accomplished business leader

In 2000 Mr Laken was accused of conspiring to bribe union officials W-hile raising money for a hedge fund and participating in an

informant resulted in conviction after a l$-week trial, despite the fact that Mr. Laken never met any union oi`frcials, received any union
monies for his fund or directly contracted for the lnternet promotion.

A Company shareholder since 2010, Mr. Laken organized a shareholder group that forced changes in Company management in 2012,
aiter careful analysis revealed that the Company Was failing to reach its potential due to mismanagement by the original management
team. Since orchestrating this change, Mr. Laken has Worked as Company consultant, introducing Jefli'ey Devlin and David Kovacs to
the Board, and bringing Ron Burkhardt on as a board member and executive chairman of XA The Experiential Agency, Inc. (“XA”). He
also introduced a new subsidiary partially owned by his Wife, Good Garning lnc., to the Companies portfolio and arranged the sale of
Audio Eye, Inc. stock to fund the elimination of the Company’ s toxic debt

In connection With his appointment as the Company’s CEO and Chairman, Mr. Laken was granted forty million stock options With an
exercise price of $0.0 1 55 and a five-year term. The Company anticipates entering into an employment agreement With Mr. Laken by

Apri130,2014.

Mr. Laken Will continue to seek new opportunities to add shareholder value through organic growth of existing assets of CMG and
acquisition of undervalued private and public companies Mr. Laken has always believed in the strength of the underlying assets of
CMG, and upon his appointment as Chairman and CEO, stated, “I’m looking forward to growing CMG into a World class oompany.”

There are no arrangements or understandings between Mr. Laken and any other persons pursuant to which he was selected as Chairrnan
and ChiefExecutive Oiiicer. There are also no family relationships between Mr. Laken and any director or executive oiiicer ofthe

Comp any.
SIGNATURE

Pursuant to the requirements ofthe Securities Exchange Act of 193 4, the registrant has duly caused this report to be signed on its behalf
by the undersigned, hereunto duly authorized.

CMG HOLDINGS, INC .
/s/ GLENN LAKEN

- Namc: Glenn falcon
Its: ChiefExccutive Oflicer

Date: April 7, 2014

htips://www.sec.golerchives/edgar/datah346655/000121390014002339/18k040714_cmgholdings.htm 2IZ

